             Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 1 of 81



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


 NESPRESSO USA, INC.,

                     Plaintiff,                        Civil Action No.:

        v.
                                                       JURY TRIAL DEMANDED
 WILLIAMS-SONOMA, INC.,


                     Defendant.




                                           COMPLAINT

       Plaintiff Nespresso USA, Inc. (“Plaintiff” or “Nespresso”), by and through its undersigned

counsel, as and for its Complaint against Defendant Williams-Sonoma, Inc. (“Defendant”), hereby

alleges as follows based on knowledge of its own actions, and on information and belief as to

Defendant’s actions (unless indicated otherwise herein):

                                   NATURE OF THE ACTION

       1.        Plaintiff brings this action to ameliorate the actual consumer confusion and damage

to the famous NESPRESSO brand that Defendant is causing by selling coffee capsules that are

virtually identical, but inferior in quality, to Plaintiff’s famous Original NESPRESSO capsule.

       2.        Plaintiff welcomes third parties who offer consumers different shapes and sizes of

coffee capsules to use with their NESPRESSO machines, but it does not welcome third parties

who compete unfairly in the marketplace by, among other things, suggesting a false affiliation

with, endorsement by, sponsorship by, or license relationship with, Nespresso. That is precisely

the case here.




                                                  1
             Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 2 of 81



       3.       For more than a decade, consumers in the United States have been accustomed to

encountering NESPRESSO-brand products (including, for example, Plaintiff’s iconic, cone-

shaped Original NESPRESSO coffee/espresso capsule) inside Defendant’s stores and catalogs,

and on Defendant’s website. Recognizing that consumers expect to encounter NESPRESSO-

brand products in Defendant’s stores and catalogs, and on its website, Defendant recently began

marketing a cone-shaped coffee capsule that is nearly identical to Plaintiff’s iconic Original

NESPRESSO coffee capsule. For example, in Defendant’s retail stores, it is marketing its

infringing coffee capsule side-by-side with genuine NESPRESSO machines – without a prominent

and conspicuous non-affiliation disclaimer – which is causing actual consumer confusion about

whether Defendant’s infringing coffee capsule is licensed by, affiliated with, endorsed by, or

sponsored by, Nespresso.       Consumers are also complaining about the inferior quality of

Defendant’s infringing coffee capsules, stating that the coffee therein tastes sour and acidic, and

does not live up to the famous NESPRESSO brand’s quality standards. Compounding Defendant’s

bad acts, it is making false and misleading claims about the recyclability of Plaintiff’s Original

NESPRESSO coffee capsule.

       4.      Plaintiff worked diligently over the past month to resolve this dispute without

burdening this Court. Despite Plaintiff’s efforts, Defendant refuses to cease its unlawful activities,

which are ongoing. For example, Defendant refuses to change the shape and design of its

infringing coffee capsule, even though various shapes and designs of coffee capsules exist in the

marketplace that are compatible with NESPRESSO machines.

       5.      To ameliorate the actual consumer confusion that Defendant has caused, and will

likely continue to cause, as well as to remedy the damage to the famous NESPRESSO brand that

Defendant has caused, and will likely continue to cause, Plaintiff brings this action for trademark



                                                  2
             Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 3 of 81



infringement, trade-dress infringement, trademark dilution, unfair competition, false endorsement,

false designation of origin, false association, and false advertising under federal and New York

law. Plaintiff seeks an injunction, an accounting, disgorgement of Defendant’s ill-gotten profits,

and an award of Plaintiff’s damages, attorneys’ fees, and costs.

                                          THE PARTIES

       6.        Plaintiff Nespresso USA, Inc. is a Delaware corporation, with a principal place of

business at 111 West 33rd Street, 5th Floor, New York, New York 10120, United States.

       7.        On information and belief, Defendant is a Delaware corporation, with a principal

place of business at 3250 Van Ness Avenue, San Francisco, California 94109.

                                  JURISDICTION AND VENUE

       8.        The claims for trademark infringement, trade-dress infringement, unfair

competition, dilution, and false advertising, respectively, asserted in Counts I-IX infra arise under

the Trademark Act of 1946 (as amended), namely, 15 U.S.C. §§ 1051 et seq. Therefore, this Court

has subject matter and original jurisdiction over Counts I-IX pursuant to 28 U.S.C. § 1331, and 15

U.S.C. § 1121.

       9.        The claims for trademark infringement, trade-dress infringement, unfair

competition, and dilution, respectively, asserted in Counts X-XVIII infra arise under New York

common law and statutory law, and are so related to the federal claims asserted in Counts I-IX,

that they form part of the same case or controversy. Therefore, this Court has supplemental

jurisdiction over Counts X-XVIII, pursuant to 28 U.S.C. §§ 1338(b) and 1367(a).

       10.       Upon information and belief, Defendant transacts and solicits business on a regular,

systemic, and continuous basis within the State of New York (including within this judicial

district), and Nespresso’s claims arise out of these transactions and solicitations of business.



                                                  3
                   Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 4 of 81



     Therefore, this Court has personal jurisdiction over Defendant pursuant to § 302(a)(1) of the NEW

     YORK CIVIL PRACTICE LAW AND RULES (“CPLR”).

             11.     As alleged infra, Defendant has committed tortious acts within the State of New

     York (including within this judicial district), and Nespresso’s claims arise out of these tortious

     acts. Therefore, this Court has personal jurisdiction over Defendant pursuant to CPLR § 302(a)(2).

             12.     As alleged infra, Defendant’s wrongful acts and conduct occurred in substantial

     part in this judicial district. Therefore, venue is proper in this judicial district pursuant to 28 U.S.C.

     § 1391(b)(2).

             13.     As alleged supra, Defendant is subject to personal jurisdiction in this judicial

     district. Therefore, venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(3).

                          FACTS COMMON TO ALL CLAIMS FOR RELIEF

I.       Nespresso and its Products

             14.     Nespresso is a prominent and well-recognized producer of single-serve coffee

     products sold under the NESPRESSO brand. The NESPRESSO brand is synonymous with high

     quality, innovation, and cutting-edge design.

             15.     For nearly three decades, Nespresso and its affiliate, Nestlé Nespresso SA, have

     been advertising, marketing, promoting, offering for sale, and selling NESPRESSO-brand coffee

     and espresso machines, coffee/espresso capsules that are compatible with its machines,

     consumables, and accessories throughout the world, including the United States(collectively, the

     “NESPRESSO Products”).




                                                         4
                   Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 5 of 81



II.      Nespresso’s Intellectual Property

         A. The Original NESPRESSO Capsule Trade Dress

             16.     The NESPRESSO Products include, inter alia, the unique and iconic, cone-shaped

      Original NESPRESSO capsule:




                                    (the “Original NESPRESSO Capsule”)

             17.     As shown in paragraph 16 supra, the trade dress that Nespresso uses to identify

      itself as the exclusive source of the Original NESPRESSO Capsule consists of: (i) an opaque color;

      (ii) a conical top that has a dimple; (iii) sides that slope slightly downward from the conical top at

      an angle; (iv) such sides then sloping downward at a straight, 180-agree angle until they meet

      merge into the bottom of the Capsule; and (v) a circular bottom that is wider in diameter than the

      conical top of the Capsule (the foregoing constituting the “Original NESPRESSO Capsule Trade

      Dress”).

             18.     As shown infra, the Original NESPRESSO Capsule Trade Dress maintains a

      consistent overall look and feel throughout Nespresso’s line of Original NESPRESSO Capsule

      products:




                                                        5
             Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 6 of 81




       19.     The Original NESPRESSO Capsule Trade Dress is arbitrary and unique. Indeed,

while other third parties sell capsules that are compatible with NESPRESSO Products, all of these

third party-capsules vary in shape and design, and feature trade dresses that differ from Plaintiff’s

Original NESPRESSO Capsule Trade Dress.


                                                  6
             Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 7 of 81



       20.     The Original NESPRESSO Capsule Trade Dress is aesthetic, and serves no

functional purpose. Indeed, as alleged above, third parties sell capsules in various shapes and

designs that are compatible with NESPRESSO Products.

       21.     The Original NESPRESSO Capsule Trade Dress is the subject of United States

Trademark Application Serial No. 88/215,860.

       22.     For nearly three decades, Nespresso and its affiliate, Nestlé Nespresso S.A., have

invested (and continue investing) hundreds of millions of dollars on advertising, marketing, and

promoting the Original NESPRESSO Capsule throughout the world. In the United States,

Nespresso’s advertising, marketing, and promotional efforts include, for example, Internet

advertisements, stand-alone Nespresso retail stores in most major U.S. cities, prominent product

displays within such high-end stores as Bloomingdale’s and Defendant Williams-Sonoma, as well

as shopping malls, national television ads that feature celebrity endorsements, and a partnership

with Starbucks. Nespresso’s aforementioned advertising, marketing, and promotional efforts

prominently feature the Original NESPRESSO Capsule Trade Dress.             For example, when

consumers enter many of the aforementioned Nespresso boutique stores, they encounter artwork

comprised of the Original NESPRESSO Capsule featuring the Original NESPRESSO Capsule

Trade Dress:




                                                7
             Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 8 of 81




       23.     As another example, when consumers encounter many of the aforementioned

product displays, they encounter artwork comprised of the Original NESPRESSO Capsule

featuring the Original NESPRESSO Capsule Trade Dress:




       24.     The Original NESPRESSO Capsule featuring the Original NESPRESSO Capsule

Trade Dress has enjoyed enormous commercial success throughout the world, including the United

States. Indeed, billions of dollars’ worth of the Original NESPRESSO Capsule featuring the

Original NESPRESSO Capsule Trade Dress have been sold worldwide, and hundreds of millions

of dollars’ worth have been sold in the United States.


                                                 8
                Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 9 of 81



          25.    The Original NESPRESSO Capsule featuring the Original NESPRESSO Capsule

Trade Dress has been the subjected of widespread, unsolicited media coverage for nearly three

decades. This unsolicited media coverage includes, for example: The New York Times; The

Guardian; Time; Bloomberg; Business Insider; Mic; Environmental Leader; and Recycling Today.

          26.    Because of Nespresso’s extensive advertising, marketing, and promotional efforts,

as well as the commercial success and widespread media coverage of the Original NESPRESSO

Capsule featuring the Original NESPRESSO Capsule Trade Dress, consumers in the United States

associate the Original NESPRESSO Capsule Trade Dress uniquely with Nespresso and recognize

the Original NESPRESSO Capsule Trade Dress as identifying Nespresso as the exclusive source

of goods featuring such Trade Dress (including, for example, the Original NESPRESSO Capsule).

          27.    Because of Nespresso’s extensive advertising, marketing, and promotional efforts,

as well as the commercial success and widespread media coverage of the Original NESPRESSO

Capsule featuring the Original NESPRESSO Capsule Trade Dress, the Original NESPRESSO

Capsule Trade Dress has become widely recognized and famous among consumers in the United

States.

   B. The Original NESPRESSO Capsule Packaging Trade Dress

          28.    One manner in which Nespresso advertises, markets, promotes, offers for sale, and

sells its Original NESPRESSO Capsule is in sets of 10 Capsules. 10-sets of the Original

NESPRESSO Capsule come in the packaging reproduced infra:




                                                 9
             Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 10 of 81




       29.     As shown in paragraph 28 above, the packaging that Nespresso uses for 10-sets of

its Original NESPRESSO Capsule: (i) is black; (ii) is in the shape of a rectangle; (iii) prominently

features the NESPRESSO design mark; (iv) has lettering that indicates the flavor of the Original

NESPRESSO Capsule inside the package; and (v) features colors on both ends of the package that

indicate the flavor of the Original NESPRESSO Capsule in the package (the foregoing constituting

the “Original NESPRESSO Capsule Packaging Trade Dress”).

       30.     The Original NESPRESSO Capsule Packaging Trade Dress is arbitrary and unique.

       31.     The Original NESPRESSO Capsule Packaging Trade Dress is aesthetic, and serves

no functional purpose.

       32.     The Original NESPRESSO Capsule Packaging Trade Dress maintains a consistent

overall look and feel throughout Nespresso’s line of Original NESPRESSO Capsule products.

       33.     For nearly three decades, Nespresso and Nestlé Nespresso S.A. have invested (and

continue investing) hundreds of millions of dollars on advertising, marketing, and promoting the


                                                 10
             Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 11 of 81



Original NESPRESSO Capsule throughout the world.             In the United States, Nespresso’s

advertising, marketing, and promotional efforts include, for example, Internet advertisements,

stand-alone Nespresso retail stores in most major U.S. cities, prominent product displays within

such high-end stores as Bloomingdale’s and Defendant Williams-Sonoma, as well as shopping

malls, and national television ads that feature celebrity endorsements. Nespresso’s aforementioned

advertising, marketing, and promotional efforts prominently feature the Original NESPRESSO

Capsule Packaging Trade Dress.

       34.     The Original NESPRESSO Capsule packaged in the Original NESPRESSO

Capsule Packaging Trade Dress has enjoyed enormous commercial success throughout the world,

including the United States. Indeed, billions of dollars’ worth of the Original NESPRESSO

Capsule packaged in the Original NESPRESSO Capsule Packaging Trade Dress have been sold

worldwide, and hundreds of millions of dollars’ worth have been sold in the United States.

       35.     The Original NESPRESSO Capsule packaged in the Original NESPRESSO

Capsule Packaging Trade Dress has been the subjected of widespread, unsolicited media coverage

for nearly three decades.

       36.     Because of Nespresso’s extensive advertising, marketing, and promotional efforts,

as well as the commercial success and widespread media coverage of the Original NESPRESSO

Capsule packaged in the Original NESPRESSO Capsule Packaging Trade Dress, consumers in the

United States associate the Original NESPRESSO Capsule Packaging Trade Dress uniquely with

Nespresso and recognize the Original NESPRESSO Capsule Packaging Trade Dress as identifying

Nespresso as the exclusive source of goods packaged in such Trade Dress (including, for example,

the Original NESPRESSO Capsule).




                                                11
                Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 12 of 81



   C. The NESPRESSO Marks

          37.     Societe des Produits Nestlé S.A. (“SPN”) owns the following United States

trademark registrations for the NESPRESSO word and design mark (together, the “NESPRESSO

Marks”):

                   Mark                Registration No.         Registration Date          Int. Cls.

                NESPRESSO                  1,607,148              July 24, 1990             7, 11
                                   (the “‘148 Registration”)

                NESPRESSO                  2,009,751            October 22, 1996              30
                                   (the “‘751 Registration”)

                NESPRESSO                 3,813,444               July 6, 2010         30, 35, 43
                                   (the “‘444 Registration)

                                          4,476,277             January 28, 2014     11, 30, 35, 43
                                   (the “‘277 Registration)

                                          4,569,765               July 15, 2014             9, 21
                                   (the “‘765 Registration)

                                          4,760,496              June 23, 2015       16, 37, 40, 41
                                   (the “‘496 Registration)


          38.     Attached hereto as Exhibit A are true and correct copies of the registration

certificates for the ‘148, ‘751, ‘444, ‘277, ‘765, and ‘496 Registrations, respectively.

          39.     The ‘148, ‘751, ‘444, ‘277, ‘765, and ‘496 Registrations, respectively, are on the

Principal Trademark Register. See Exh. A.

          40.     Because the ‘148, ‘751, ‘444, ‘277, ‘765, and ‘496 Registrations, respectively, are

on the Principal Trademark Register, all of the NESPRESSO Marks are prima facie valid.

       41.        The ‘148 and ‘751 Registrations are incontestable within the meaning of 15 U.S.C.

§ 1065.




                                                   12
             Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 13 of 81



       42.       Because the ‘148 and ‘751 Registrations are incontestable, the NESPRESSO Marks

covered by these two Registrations are conclusively valid.

       43.       Nestlé Nespresso S.A. is the exclusive licensee of the NESPRESSO Marks.

       44.       Pursuant to a sub-license from Nestlé Nespresso S.A., Plaintiff Nespresso USA,

Inc. has the exclusive right to use, and license third parties to use, the NESPRESSO Marks in the

United States to advertise, market, promote, offer for sale, and sell NESPRESSO Products.

       45.       In at least one instance, this Court has recognized Nespresso’s exclusive trademark

rights in the NESPRESSO Marks. See Nespresso USA, Inc. v. Africa Am. Coffee Trading Co. LLC

D/B/A Libretto, No. 1:15-cv-05553, Dkt. 29 at 7, 9-10 (S.D.N.Y. June 2, 2016) (granting default

judgment against Libretto and holding, among other things, that Libretto’s use of the phrase

“Nespresso compatible” prominently to advertise and sell its products constituted trademark

infringement).

       46.       For nearly three decades, Nespresso and Nestlé Nespresso S.A. have invested (and

continue investing) hundreds of millions of dollars on advertising, marketing, and promoting

NESPRESSO Products throughout the world. In the United States, Nespresso’s advertising,

marketing, and promotional efforts include, for example, Internet advertisements, stand-alone

Nespresso retail stores in most major U.S. cities, prominent product displays within such high-end

stores as Bloomingdale’s and Defendant Williams-Sonoma, as well as shopping malls, and

national television ads that feature celebrity endorsements, and a partnership with Starbucks.

Nespresso’s aforementioned advertising, marketing, and promotional efforts prominently feature

the NESPRESSO Marks.

       47.       NESPRESSO Products offered under the NESPRESSO Marks have enjoyed

enormous commercial success throughout the world, including the United States. Indeed, billions



                                                  13
             Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 14 of 81



of dollars’ worth of the NESPRESSO Products offered under the NESPRESSO Marks have been

sold worldwide, and hundreds of millions of dollars’ worth have been sold in the United States.

       48.     NESPRESSO Products offered under the NESPRESSO Marks have been the

subjected of widespread, unsolicited media coverage for nearly three decades. This unsolicited

media coverage includes, for example: The New York Times; Yahoo; New York Magazine;

Mashable; MSN.com; Marketwatch; The Telegraph; Nerd Wallet; Wired; CNBC.com; and The

Motley Fool.

       49.     Because of Nespresso’s extensive advertising, marketing, and promotional efforts,

as well as the commercial success and widespread media coverage of NESPRESSO Products

offered under the NESPRESSO Marks, consumers in the United States associate the NESPRESSO

Marks uniquely with Nespresso and recognize the NESPRESSO Marks as identifying Nespresso

as the exclusive source of goods offered under those Marks.

       50.     Because of Nespresso’sextensive advertising, marketing, and promotional efforts,

as well as the commercial success and widespread media coverage of NESPRESSO Products

offered under the NESPRESSO Marks, the NESPRESSO Marks have become widely recognized

and famous among consumers in the United States.

   D. Nespresso’s Extensive Enforcement Efforts

       51.     Plaintiff has the exclusive right to police the marketplace in the United States and

enforce the Original NESPRESSO Capsule Trade Dress, the Original NESPRESSO Capsule

Packaging Trade Dress, and the NESPRESSO Marks, respectively, against third parties. This

exclusive right includes the ability to bring lawsuits against third parties for infringing the Original

NESPRESSO Capsule Trade Dress, the Original NESPRESSO Capsule Packaging Trade Dress,

and/or the NESPRESSO Marks.



                                                   14
                  Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 15 of 81



            52.     Plaintiff vigorously enforces its exclusive rights in the Original NESPRESSO

   Capsule Trade Dress, the Original NESPRESSO Capsule Packaging Trade Dress, and the

   NESPRESSO Marks, respectively, in the United States.

            53.     For example, in just the past four years, Plaintiff has sent over thirty cease-and-

   desist letters to third parties for infringing the original NESPRESSO Capsule Trade Dress, the

   Original NESPRESSO Capsule Packaging Trade Dress, and/or the NESPRESSO Marks.

            54.     As another example of Plaintiff’s vigorous enforcement efforts, it has opposed the

   registration by the United States Patent and Trademark Office of a nearly a dozen infringing

   “ESPRESSO”-formative marks.

            55.     As a further example of Plaintiff’s vigorous enforcement efforts, it has filed four

   lawsuits in federal-district courts throughout the United States, including in this judicial district as

   recently as last month, against third parties for infringing the original NESPRESSO Capsule Trade

   Dress, the Original NESPRESSO Capsule Packaging Trade Dress, and/or the NESPRESSO

   Marks.

III.   Defendant’s Unlawful Activities

            56.     For more than a decade, NESPRESSO Products (including the Original

   NESPRESSO Capsule, both featuring the Original NESPRESSO Capsule Trade Dress and

   packaged in the Original NESPRESSO Capsule Packaging Trade Dress) have been prominently

   featured and displayed in Defendant’s stores and catalogs, and on Defendant’s website, throughout

   the United States. Accordingly, Defendant is aware of the commercial success and fame of the

   NESPRESSO brand, as well as the fact that consumers expect to encounter NESPRESSO Products

   in Defendant’s stores and catalogs, and on Defendant’s website.




                                                      15
             Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 16 of 81



       57.     As part of Nespresso’s regular policing and enforcement efforts, it recently

discovered that Defendant is advertising, marketing, and promoting a line of coffee/espresso

capsules that are nearly identical to Plaintiff’s Original NESPRESSO Capsule. As alleged herein,

Defendant is seeking to generate turn-key brand recognition for its new line of coffee/espresso

capsules by trading off (i) the goodwill and fame of the NESPRESO brand, and (ii) consumers’

familiarity with encountering NESPRESSO Products in Defendant’s stores and catalogs, and on

Defendant’s website.

   A. Defendant’s Infringing Capsule Trade Dress

       58.     Defendant’s willful ploy begins with its use of trade dress for a coffee capsule that

infringes the Original NESPRESSO Capsule Trade Dress.

       59.     Reproduced infra is an image of Defendant’s infringing coffee capsule:




                                    (the “Infringing Capsule”)

       60.     Reproduced infra is an image of Defendant’s Infringing Capsule (inset left) and the

Original NESPRESSO Capsule (inset right):




                                                16
             Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 17 of 81



             Defendant’s Infringing Capsule               The Original NESPRESSO Capsule




       61.     The trade dress that Defendant uses for its Infringing Capsule renders it nearly

identical to the Original NESPRESSO Capsule. For example, as shown in the chart in paragraph

60 supra, just like the Original NESPRESO Capsule Trade Dress, the trade dress that Defendant

uses for its Infringing Capsule consists of: (i) an opaque color; (ii) a conical top with a dimple;

(iii) sides that slope slightly downward from the conical top at an angle; (iv) such sides then sloping

downward at a straight, 180-agree angle until they meet merge into the bottom of the capsule; and

(v) a circular bottom that is wider in diameter than the conical top of the capsule (hereinafter

“Defendant’s Infringing Capsule Trade Dress”).

       62.     As shown in paragraph 60 supra, the conical top, dimple, angled and straight sides,

and circular bottom of Defendant’s Infringing Capsule appear identical in diameter, height, and

width to the Original NESPRESSO Capsule. As also shown in paragraph 60 supra, the slight

ridges in Defendant’s Infringing Capsule fail to distinguish or differentiate Defendant’s Infringing

Capsule from Nespresso’s famous Original NESPRESSO Capsule.

       63.     In addition to Defendant using its Infringing Capsule Trade Dress for its Infringing

Capsule, Defendant is using a color-and-flavor combination for its Infringing Capsule that mimics

the color-and-flavor code that Plaintiff uses for its Original NESPRESSO Capsule (e.g., using a

black capsule for Ristretto, and a green capsule for Lungo).

                                                  17
             Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 18 of 81



   B. Defendant’s Infringing Capsule Packaging Trade Dress

       64.     Defendant’s willful ploy also includes using trade dress on the packaging of its

Infringing Capsule that infringes the Original NESPRESSO Capsule Packaging Trade Dress.

       65.     Reproduced infra is an image of the infringing packaging that Defendant uses for

its Infringing Capsule:




                          (the “Infringing Capsule Packaging Trade Dress”)

       66.     Reproduced infra is an image of Defendant’s Infringing Packaging Trade Dress

(inset left) and the Original NESPRESSO Capsule Packaging Trade Dress (inset right):




                                                 18
             Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 19 of 81



             Defendant’s Infringing Capsule              The Original NESPRESSO Capsule
                 Packaging Trade Dress                        Packaging Trade Dress




       67.     As shown in the chart in paragraph 66 supra, just like the Original NESPRESSO

Capsule Packaging Trade Dress, Defendant’s Infringing Capsule Packaging Trade Dress: (i) is

opaque; (ii) has a black background; (iii) is rectangular in shape; (iv) has lettering that indicates

the flavor of the espresso inside the package; (v) features colors on both ends of the package that

indicate the flavor of espresso in the package; and (vi) contains ten capsules.

   C. Defendant’s Unlawful Uses of the NESPRESSO Marks

       68.     Defendant’s willful ploy further includes using the NESPRESSO Marks without

Nespresso’s consent to advertise, market, promote, offer for sale, and sell Defendant’s Infringing

Capsules.

       69.     For example, on the homepage of Defendant’s website, it prominently uses the

NESPRESSO word mark, followed by the universally recognized registered trademark symbol

(i.e., ®), to claim its Infringing Capsule is “COMPATIBLE WITH NESPRESSO® MACHINES”:




                                                 19
             Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 20 of 81




       70.     As shown in the example in paragraph 69 supra, Defendant buries a disclaimer in

small, inconspicuous wording at the bottom of its website. On information and belief, Defendant

placed the small, inconspicuous disclaimer at the bottom of its website because it knew that

consumers were unlikely to see and/or read it when placed in that location. On information and

belief, consumers do not see or read the disclaimer on Defendant’s website – before or after they

see and read the wording “COMPATIBLE WITH NESPRESSO® MACHINES.”

       71.     In other instances, Defendant prominently uses the NESPRESSO word mark

without any non-affiliation disclaimer.    For example, as recently as last week, Defendant

prominently used the NESPRESSO word mark on Instagram without any disclaimer, and in close

proximity to images of Defendant’s Infringing Capsule, to market and promote its Infringing

Capsule:




                                               20
             Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 21 of 81




       72.     On information and belief, Defendant uses the NESPRESSO word mark to promote

its Infringing Capsule without a non-affiliation disclaimer to create the false impression that there

is an association or affiliation between Defendant’s Infringing Capsule and the Original

NESPRESSO Capsule and/or to falsely suggest that the Infringing Capsule is a licensed Original

NESPRESSO Capsule.

   D. Defendant’s Marketing Scheme

       73.     In furtherance of Defendant’s willful ploy, Defendant created and uses a multi-

faceted marketing scheme designed to create a likelihood of confusion, and that is causing actual

confusion, in the marketplace about the source, origin, sponsorship, approval, and association of

the parties’ products.

       74.     For example, on the homepage of Defendant’s website, it prominently displays an

image of a NESPRESSO Product and images of Original NESPRESSO Capsules:




                                                 21
              Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 22 of 81




        75.     When visitors to Defendant’s website click on the image of the NESPRESSO

Product and/or the images of Original NESPRESSO Capsules shown in paragraph 74 supra,

Defendant redirects them to a section of Defendant’s website that offers NESPRESSO Products

for sale:




                                            22
             Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 23 of 81



       76.     As shown in paragraph 75 supra, the advertisements for the NESPRESSO Products

include images of the Original NESPRESSO Capsules. Having captured consumers’ interest in

purchasing NESPRESSO Products (including, for example, Original NESPRESSO Capsules) with

these images, Defendant then includes an image of its April 2019 catalog directly adjacent to

images of Original NESPRESSO Capsules. As shown in paragraph 75 supra, the cover of

Defendant’s April 2019 catalog prominently displays Defendants’ Infringing Capsule.            On

information and belief, Defendant includes an image of the cover of its April 2019 catalog directly

adjacent to images of the Original NESPRESSO Capsule to create the false impression that there

is an association or affiliation between Defendant’s Infringing Capsule and the Original

NESPRESSO Capsule and/or to falsely suggest that the Infringing Capsule shown on the cover of

Defendant’s April 2019 catalog is a licensed Original NESPRESSO Capsule.

       77.     As shown supra, and infra, images of Defendant’s Infringing Capsule glossed the

cover of the physical and electronic versions of Defendant’s April 2019 catalog:




                                                23
             Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 24 of 81



       78.     As shown infra, on the inside cover of the electronic version of Defendant’s April

2019 catalog, Defendant promoted its Infringing Capsule as “Compatible With Nespresso

Machines,” but without a non-affiliation disclaimer:




       79.     As shown infra, on the inside cover of the physical version of Defendant’s April

2019 catalog, and on page three of the electronic version of Defendant’s April 2019 catalog,

Defendant included images of the Infringing Capsule in a color-and-flavor combination that mimic

the color-and-flavor-code that Nespresso uses for its Original NESPRESSO Capsule (e.g., black

for Ristretto, and green for Lungo):




                                               24
             Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 25 of 81




       80.     As shown infra, immediately after promoting Defendant’s Infringing Capsule, on

page three of the physical version of Defendant’s April 2019 catalog (inset left), and on page four

of the electronic version of Defendant’s April 2019 catalog (inset right), Defendant uses the

NESPRESSO word mark, and displays images of NESPRESSO Products (including, for example,

the Original NESPRESSO Capsule featuring the Original NESPRESSO Capsule Trade Dress):




                                                25
             Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 26 of 81



       81.     On information and belief, Defendant uses the aforementioned marketing scheme

in the physical and electronic versions of its April 2019 catalogs to create the false impression that

there is an association or affiliation between Defendant’s Infringing Capsule and the Original

NESPRESSO Capsule and/or to falsely suggest that the Infringing Capsule is a licensed Original

NESPRESSO Capsule.

       82.     As another example, in Defendant’s retail stores, it displays its Infringing Capsule,

featuring Defendant’s Infringing Trade Dress and packaged in Defendant’s Infringing Packaging

Trade Dress, directly next to NESPRESSO Products without a non-affiliation disclaimer:




       83.     On information and belief, Defendant is displaying its Infringing Capsule, featuring

Defendant’s Infringing Trade Dress and packaged in Defendant’s Infringing Packaging Trade

Dress, directly next to NESPRESSO Products without a non-affiliation disclaimer in Defendant’s

retail stores to create the false impression that there is an association or affiliation between

Defendant’s Infringing Capsule and the Original NESPRESSO Capsule and/or to falsely suggest

that the Infringing Capsule is a licensed Original NESPRESSO Capsule.

                                                  26
             Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 27 of 81



   E. Defendant is Causing Actual Confusion in the Marketplace

       84.     Defendant’s advertising, marketing, and promotional activities are causing actual

confusion in the marketplace. For example, as shown below, a consumer mistakenly believed that

Defendant’s Infringing Capsule was a licensed version of the Original NESPRESSO Capsule:




       85.     As another example, as shown below, a consumer mistook Defendant’s Infringing

Capsule for Plaintiff’s Original NESPRESSO Capsule:




       86.     As a further example, as shown below, a consumer mistakenly believed that

Defendant’s Infringing Capsule was part of a “collaboration” between Defendant and Nespresso:




                                               27
             Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 28 of 81




   F. The Inferior Quality of Defendant’s Infringing Capsule and the Coffee Therein are
      Damaging the Reputation of the Famous NESPRESSO Brand

       87.     Defendant’s Infringing Capsule, and the coffee/espresso therein, is/are inferior in

quality to Plaintiff’s Original NESPRESSO Capsule and the coffee/espresso contained therein.

For example, as shown infra, consumers have complained that the coffee/espresso contained

within Defendant’s Infringing Capsule is “acidic/sour tasting”; that the water flow through

Defendant’s Infringing Capsule “is atrocious”; that Defendant’s Infringing Capsule delivers a

“watery flavor”; and that Defendant’s Infringing Capsules came packaged with dents in them:




                                                28
             Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 29 of 81




       88.     The inferior quality of Defendant’s Infringing Capsule and the coffee therein are

damaging the reputation of the famous NESPRESSO brand. For example, as shown infra, a

consumer stated that Defendant’s Infringing Capsule does “not live up to Nespresso standards”:




                                               29
             Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 30 of 81



   G. Defendant’s False Advertising

       89.     To further divert sales from Nespresso to Defendant, Defendant has made false and

misleading advertisements about the nature, characteristics, and qualities of NESPRESSO

Products.

       90.     For example, as shown in the image reproduced infra, Defendant advertised that,

“[u]nlike Nespresso capsules, which have a silicone ring that alleviates leakage, William-

Sonoma’s eco-friendly capsules are 100% aluminum and fully recyclable”:




                                (“Defendant’s Advertisement”)

       91.     All Original NESPRESSO Capsules are 100% recyclable.                Accordingly,

Defendant’s Advertisement is false and misleading.

       92.     Defendant published its false and misleading Advertisement on its website, which

is publicly available throughout the United States. On information and belief, hundreds of

thousands, if not millions, of consumers in the United States have viewed Defendant’s false and

misleading Advertisement on Defendant’s website.

       93.     In today’s climate, whether or not a product is environmentally friendly has a

material and direct effect on whether consumers purchase the product. On information and belief,

Defendant published its false and misleading Advertisement for the purpose of misleading

consumers into believing that Plaintiff’s Original NESPRESSO Capsule is not environmentally




                                               30
             Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 31 of 81



friendly and/or for the purpose of misleading consumers into believing that Defendant’s Infringing

Capsule is more environmentally friendly than Plaintiff’s Original NESPRESSO Capsule.

       94.     On information and belief, consumers purchased Defendant’s Infringing Capsule

instead of Plaintiff’s Original NESPRESSO Capsule because of Defendant’s false and misleading

Advertisement.

IV.    Nespresso’s Efforts to Settle this Matter

       95.     Shortly after discovering the April 2019 catalog, Plaintiff sent Defendant a letter

on April 10, 2019, addressing Defendant’s conduct complained of herein, and expressing

disappointment and concern that a long-standing retail partner, such as Defendant, would

knowingly pilfer the NESPRESSO brand for its own commercial gain.

       96.     Defendant responded on April 21, 2019, agreeing to make some modest

concessions, but refusing to remediate the myriad infringements alleged herein.

       97.     Nespresso responded with a still further letter, maintaining its demands, and

informing Defendant that it would turn the matter over to outside counsel, if necessary.

       98.     On May 2, 2019, Defendant wrote Plaintiff a letter, indicating that it would not

cease its conduct complained of herein.

       99.     Accordingly, Plaintiff brings the claims for relief herein, based on all of the

allegations above, to ameliorate the confusion that Defendant is sowing in the marketplace, as well

as the harm that Defendant has caused, and will continue causing, Nespresso.




                                                31
                  Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 32 of 81



                                        CLAIMS FOR RELIEF

                                               COUNT I

                      (Federal Trademark Infringement Under 15 U.S.C. § 1114(1))

           100.     Nespresso incorporates the allegations set forth in paragraphs 1 – 99 of the

Complaint as though set forth fully herein.

           101.     Count I is for federal trademark infringement under 15 U.S.C. § 1114.

           102.     Nespresso has the exclusive right to use the NESPRESSO Marks in United States

commerce for the NESPRESSO Products.

           103.     Nespresso’s exclusive rights in and to the NESPRESSO Marks predate any rights

that Defendant could establish in and to any mark that consists of NESPRESSO in whole and/or

in part.

           104.     The NESPRESSO Marks are inherently distinctive.

           105.     The NESPRESSO Marks have acquired distinctiveness.

           106.     Defendant is reproducing and using the NESPRESSO Marks in their entirety to

manufacture, distribute, advertise, market, promote, offer for sale, and/or sell Defendant’s

Infringing Capsule.

           107.     Defendant’s Infringing Capsule is nearly identical in shape and design to

Nespresso’s Original NESPRESSO Capsule.

           108.     Defendant’s Infringing Capsule and Nespresso’s Original NESPRESSO Capsule

appeal to overlapping customer bases, namely, coffee drinkers.

           109.     Consumers encounter Defendant’s Infringing Capsule and Nespresso’s Original

NESPRESSO Capsule in overlapping and, in some instances, identical, trade channels.




                                                    32
              Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 33 of 81



       110.     Defendant’s use of the NESPRESSO Marks in interstate commerce on, for, and/or

in connection with the manufacturing, distribution, advertising, marketing, promotion, offering for

sale, and/or sale of products (including, for example, Defendant’s Infringing Capsule) is causing

and is likely to cause confusion, cause mistake, and/or cause deception about the source, origin,

sponsorship, approval, endorsement, affiliation, association, and/or quality of Defendant’s

Infringing Capsule.

       111.     Defendant’s use of the NESPRESSO Marks in interstate commerce on, for, and/or

in connection with the manufacturing, distribution, advertising, marketing, promotion, offering for

sale, and/or sale of products (including, for example, Defendant’s Infringing Capsule) is causing

and is likely to cause confusion, cause mistake, and/or cause deception about the source, origin,

sponsorship, approval, endorsement, affiliation, association, and/or quality of Nespresso’s

Original NESPRESSO Capsule.

       112.     Nespresso has not consented to Defendant’s use(s) of the NESPRESSO Marks for

any purpose.

       113.     Based on the parties’ long-standing relationship, Defendant had actual and

constructive knowledge of Nespresso’s superior rights in and to the NESPRESSO Marks prior to

Defendant’s adoption and use of the NESPRESSO Marks, and continues to use the NESPRESSO

Marks with actual knowledge of its infringing conduct.

       114.     Upon information and belief, Defendant copied, adopted, and/or uses the

NESPRESSO Marks in interstate commerce in furtherance of Defendant’s willful, deliberate, and

bad faith scheme to trade upon the extensive consumer goodwill, reputation, and commercial

success of NESPRESSO Products offered under the NESPRESSO Marks (including, without

limitation, the Original NESPRESSO Capsule).



                                                33
              Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 34 of 81



       115.     Upon information and belief, Defendant has made, and will continue to make,

substantial profits and gain from its use of the NESPRESSO Marks in interstate commerce, to

which Defendant is not entitled at law or in equity.

       116.     Upon information and belief, Defendant’s acts and conduct complained of herein

constitute trademark infringement in violation of 15 U.S.C. § 1114(a).

       117.     Nespresso has suffered, and will continue to suffer, irreparable harm from

Defendant’s acts and conduct complained of herein, unless restrained by law.

       118.     Nespresso has no adequate remedy at law.

                                              COUNT II

                 (Federal Trade-Dress Infringement Under 15 U.S.C. § 1125(a))

       119.     Nespresso incorporates the allegations set forth in paragraphs 1 – 118 of the

Complaint as though set forth fully herein.

       120.     Count II is for federal trade-dress infringement under 15 U.S.C. § 1125(a).

       121.     Nespresso has the exclusive right to use the Original NESPRESSO Capsule Trade

Dress in United States commerce for NESPRESSO Products (including, for example, the Original

NESPRESSO Capsule).

       122.     Nespresso’s exclusive rights in and to the Original NESPRESSO Capsule Trade

Dress predate any rights that Defendant could establish in and to Defendant’s Infringing Capsule

Trade Dress.

       123.     The Original NESPRESSO Capsule Trade Dress has acquired distinctiveness.

       124.     The Original NESPRESSO Capsule Trade Dress is non-functional.

       125.     Defendant’s Infringing Capsule Trade Dress constitutes a symbol or device within

the meaning of 15 U.S.C. § 1125(a).



                                                 34
              Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 35 of 81



       126.     Defendant’s Infringing Capsule Trade Dress is nearly identical to Nespresso’s

Original NESPRESSO Capsule Trade Dress.

       127.     Products featuring Defendant’s Infringing Capsule Trade Dress, and products

featuring Nespresso’s Original NESPRESSO Capsule Trade Dress, appeal to overlapping

customer bases, namely, coffee drinkers.

       128.     Consumers encounter products featuring Defendant’s Infringing Capsule Trade

Dress, and products featuring the Original NESPRESSO Capsule Trade Dress, in overlapping and,

in some instances, identical, trade channels.

       129.     Defendant’s use of the Infringing Capsule Trade Dress in interstate commerce on,

for, and/or in connection with the manufacturing, distribution, advertising, marketing, promotion,

offering for sale, and/or sale of products (including, without limitation, Defendant’s Infringing

Capsule) is causing and is likely to cause confusion, cause mistake, and/or deceive consumers into

mistakenly believing that Defendant is Nespresso, and/or that Defendant is a licensee, authorized

distributor, and/or affiliate of Nespresso and/or products featuring Nespresso’s Original

NESPRESSO Capsule Trade Dress (including, without limitation, the Original NESPRESSO

Capsule).

       130.     Defendant’s use of the Infringing Capsule Trade Dress in interstate commerce on,

for, and/or in connection with the manufacturing, distribution, advertising, marketing, promotion,

offering for sale, and/or sale of products (including, without limitation, Defendant’s Infringing

Capsule) is causing and is likely to cause confusion, cause mistake, and/or deceive consumers into

mistakenly believing that Defendant and/or products featuring Defendant’s Infringing Capsule

Trade Dress (including, without limitation, Defendant’s Infringing Capsule) are affiliated,

connected, and/or associated with Nespresso and/or products featuring Nespresso’s Original



                                                35
              Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 36 of 81



NESPRESSO Capsule Trade Dress (including, without limitation, the Original NESPRESSO

Capsule).

       131.     Defendant’s use of the Infringing Capsule Trade Dress in interstate commerce on,

for, and/or in connection with the manufacturing, distribution, advertising, marketing, promotion,

offering for sale, and/or sale of products (including, without limitation, Defendant’s Infringing

Capsule) is causing and is likely to cause confusion, cause mistake, and/or deceive consumers into

mistakenly believing that products featuring Defendant’s Infringing Capsule Trade Dress

(including, without limitation, Defendant’s Infringing Capsule) originate with, and/or are

sponsored or approved by, and/or are offered under a license from, Plaintiff or vice versa.

       132.     Nespresso has not consented to Defendant’s use(s) of the Infringing Capsule Trade

Dress for any purpose.

       133.     Based on the parties’ long-standing relationship, Defendant had actual and

constructive knowledge of Nespresso’s superior rights in and to the Original NESPRESSO

Capsule Trade Dress prior to Defendant’s adoption and use of the Infringing Capsule Trade Dress,

and Defendant continues using its Infringing Capsule Trade Dress with actual knowledge of its

infringing conduct.

       134.     Upon information and belief, Defendant copied, adopted, and/or uses the Infringing

Capsule Trade Dress in interstate commerce in furtherance of Defendant’s willful, deliberate, and

bad faith scheme to trade upon the extensive consumer goodwill, reputation, and commercial

success of products featuring the Original NESPRESSO Capsule Trade Dress (including, without

limitation, the Original NESPRESSO Capsule).




                                                36
               Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 37 of 81



        135.     Upon information and belief, Defendant has made, and will continue to make,

substantial profits and gain from its use of the Infringing Capsule Trade Dress in interstate

commerce, to which Defendant is not entitled at law or in equity.

        136.     Upon information and belief, Defendant’s acts and conduct complained of herein

constitute trade-dress infringement in violation of 15 U.S.C. § 1125(a).

        137.     Nespresso has suffered, and will continue to suffer, irreparable harm from

Defendant’s acts and conduct complained of herein, unless restrained by law.

        138.     Nespresso has no adequate remedy at law.

                                            COUNT III

                   (Federal Trade-Dress Infringement Under 15 U.S.C. § 1125(a))

        139.     Nespresso incorporates the allegations set forth in paragraphs 1 – 138 of the

Complaint as though set forth fully herein.

        140.     Count III is for federal trade-dress infringement under 15 U.S.C. § 1125(a).

        141.     Nespresso has the exclusive right to use the Original NESPRESSO Capsule

Packaging Trade Dress in United States commerce for the NESPRESSO Products (including, for

example, the Original NESPRESSO Capsule).

        142.     Nespresso’s exclusive rights in and to the Original NESPRESSO Capsule

Packaging Trade Dress predate any rights that Defendant could establish in and to Defendant’s

Infringing Trade Dress.

        143.     The Original NESPRESSO Capsule Packaging Trade Dress is inherently

distinctive.

        144.     The Original NESPRESSO Capsule Packaging Trade Dress has acquired

distinctiveness.



                                                  37
              Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 38 of 81



       145.     The Original NESPRESSO Capsule Packaging Trade Dress is non-functional.

       146.     Defendant’s Infringing Capsule Packaging Trade Dress constitutes a symbol or

device within the meaning of 15 U.S.C. § 1125(a).

       147.     Defendant’s Infringing Capsule Packaging Trade Dress is nearly identical to

Nespresso’s Original NESPRESSO Capsule Packaging Trade Dress.

       148.     Products packaged in Defendant’s Infringing Capsule Packaging Trade Dress, and

products packaged in Nespresso’s Original NESPRESSO Capsule Packaging Trade Dress, appeal

to overlapping customer bases, namely, coffee drinkers.

       149.     Consumers encounter products packaged in Defendant’s Infringing Capsule

Packaging Trade Dress, and products packaged in the Original NESPRESSO Capsule Packaging

Trade Dress, in overlapping and, in some instances, identical, trade channels.

       150.     Defendant’s use of the Infringing Capsule Packaging Trade Dress in interstate

commerce on, for, and/or in connection with the manufacturing, distribution, advertising,

marketing, promotion, offering for sale, and/or sale of products (including, without limitation,

Defendant’s Infringing Capsule) is causing and is likely to cause confusion, cause mistake, and/or

deceive consumers into mistakenly believing that Defendant is Nespresso, and/or that Defendant

is a licensee, authorized distributor, and/or affiliate of Nespresso and/or products featuring

Nespresso’s Original NESPRESSO Capsule Packaging Trade Dress (including, without limitation,

the Original NESPRESSO Capsule).

       151.     Defendant’s use of the Infringing Capsule Packaging Trade Dress in interstate

commerce on, for, and/or in connection with the manufacturing, distribution, advertising,

marketing, promotion, offering for sale, and/or sale of products (including, without limitation,

Defendant’s Infringing Capsule) is causing and is likely to cause confusion, cause mistake, and/or



                                                38
              Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 39 of 81



deceive consumers into mistakenly believing that Defendant and/or products featuring

Defendant’s Infringing Capsule Packaging Trade Dress (including, without limitation,

Defendant’s Infringing Capsule) are affiliated, connected, and/or associated with Nespresso and/or

products featuring Nespresso’s Original NESPRESSO Capsule Packaging Trade Dress (including,

without limitation, the Original NESPRESSO Capsule).

       152.      Defendant’s use of the Infringing Capsule Packaging Trade Dress in interstate

commerce on, for, and/or in connection with the manufacturing, distribution, advertising,

marketing, promotion, offering for sale, and/or sale of products (including, without limitation,

Defendant’s Infringing Capsule) is causing and is likely to cause confusion, cause mistake, and/or

deceive consumers into mistakenly believing that products featuring Defendant’s Infringing

Capsule Packaging Trade Dress (including, without limitation, Defendant’s Infringing Capsule)

originate with, and/or are sponsored or approved by, and/or offered under a license from, Plaintiff

or vice versa.

       153.      Nespresso has not consented to Defendant’s use(s) of the Infringing Capsule

Packaging Trade Dress for any purpose.

       154.      Based on the parties’ long-standing relationship, Defendant had actual and

constructive knowledge of Nespresso’s superior rights in and to the Original NESPRESSO

Capsule Packaging Trade Dress prior to Defendant’s adoption and use of the Infringing Capsule

Packaging Trade Dress, and Defendant continues using its Infringing Capsule Packaging Trade

Dress with actual knowledge of its infringing conduct.

       155.      Upon information and belief, Defendant copied, adopted, and/or uses the Infringing

Capsule Packaging Trade Dress in interstate commerce in furtherance of Defendant’s willful,

deliberate, and bad faith scheme to trade upon the extensive consumer goodwill, reputation, and



                                                 39
                  Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 40 of 81



commercial success of products packaged in the Original NESPRESSO Capsule Packaging Trade

Dress (including, without limitation, the Original NESPRESSO Capsule).

           156.     Upon information and belief, Defendant has made, and will continue to make,

substantial profits and gain from its use of the Infringing Capsule Packaging Trade Dress in

interstate commerce, to which Defendant is not entitled at law or in equity.

           157.     Upon information and belief, Defendant’s acts and conduct complained of herein

constitute trade-dress infringement in violation of 15 U.S.C. § 1125(a).

           158.     Nespresso has suffered, and will continue to suffer, irreparable harm from

Defendant’s acts and conduct complained of herein, unless restrained by law.

           159.     Nespresso has no adequate remedy at law.

                                                COUNT IV

 (Federal Unfair Competition, False Endorsement, False Association, and False Designation of
                              Origin Under 15 U.S.C. § 1125(a))

           160.     Nespresso incorporates the allegations set forth in paragraphs 1 – 159 of the

Complaint as though set forth fully herein.

           161.     Count IV is for federal unfair competition, false endorsement, false association, and

false designation of origin under 15 U.S.C. § 1125(a).

           162.     Nespresso has the exclusive right to use the NESPRESSO Marks in United States

commerce for the NESPRESSO Products.

           163.     Nespresso’s exclusive rights in and to the NESPRESSO Marks predate any rights

that Defendant could establish in and to any mark that consists of NESPRESSO in whole and/or

in part.

           164.     The NESPRESSO Marks are inherently distinctive.

           165.     The NESPRESSO Marks have acquired distinctiveness.


                                                     40
              Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 41 of 81



       166.     Defendant is reproducing and using the NESPRESSO Marks in their entirety to

manufacture, distribute, advertise, market, promote, offer for sale, and/or sell Defendant’s

Infringing Capsule.

       167.     Defendant’s Infringing Capsule is nearly identical in shape and design to

Nespresso’s Original NESPRESSO Capsule.

       168.     Defendant’s Infringing Capsule and Nespresso’s Original NESPRESSO Capsule

appeal to overlapping customer bases, namely, coffee drinkers.

       169.     Consumers encounter Defendant’s Infringing Capsule and Nespresso’s Original

NESPRESSO Capsule in overlapping and, in some instances, identical, trade channels.

       170.     Defendant’s use of the NESPRESSO Marks in interstate commerce on, for, and/or

in connection with the manufacturing, distribution, advertising, marketing, promotion, offering for

sale, and/or sale of Defendant’s Infringing Capsule is causing and is likely to cause confusion,

cause mistake, and/or deceive consumers into mistakenly believing that Defendant is Nespresso,

and/or that Defendant is a licensee, authorized distributor, and/or affiliate of Nespresso and/or

Nespresso’s Original NESPRESSO Capsule.

       171.     Defendant’s use of the NESPRESSO Marks in interstate commerce on, for, and/or

in connection with the manufacturing, distribution, advertising, marketing, promotion, offering for

sale, and/or sale of Defendant’s Infringing Capsule is causing and is likely to cause confusion,

cause mistake, and/or deceive consumers into mistakenly believing that Defendant and/or

Defendant’s Infringing Capsule are affiliated, connected, and/or associated with Nespresso and/or

Nespresso’s Original NESPRESSO Capsule.

       172.     Defendant’s use of the NESPRESSO Marks in interstate commerce on, for, and/or

in connection with the manufacturing, distribution, advertising, marketing, promotion, offering for



                                                41
               Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 42 of 81



sale, and/or sale of Defendant’s Infringing Capsule is causing and is likely to cause confusion,

cause mistake, and/or deceive consumers into mistakenly believing that Defendant’s Infringing

Capsules originate with, and/or are sponsored or approved by, and/or offered under a license from,

Plaintiff or vice versa.

        173.     Nespresso has not consented to Defendant’s use(s) of the NESPRESSO Marks for

any purpose.

        174.     Based on the parties’ long-standing relationship, Defendant had actual and

constructive knowledge of Nespresso’s superior rights in and to the NESPRESSO Marks prior to

Defendant’s adoption and use of the NESPRESSO Marks, and Defendant continues using the

NESPRESSO Marks with actual knowledge of its infringing conduct.

        175.     Upon information and belief, Defendant copied, adopted, and/or uses the

NESPRESSO Marks in interstate commerce in furtherance of Defendant’s willful, deliberate, and

bad faith scheme to trade upon the extensive consumer goodwill, reputation, and commercial

success of NESPRESSO Products offered under the NESPRESSO Marks (including, without

limitation, the Original NESPRESSO Capsule).

        176.     Upon information and belief, Defendant has made, and will continue to make,

substantial profits and gain from its use of the NESPRESSO Marks in interstate commerce, to

which Defendant is not entitled at law or in equity.

        177.     Upon information and belief, Defendant’s acts and conduct complained of herein

constitute unfair competition, false endorsement, false association, and/or false designation of

origin in violation of 15 U.S.C. § 1125(a).

        178.     Nespresso has suffered, and will continue to suffer, irreparable harm from

Defendant’s acts and conduct complained of herein, unless restrained by law.



                                                42
                Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 43 of 81



         179.     Nespresso has no adequate remedy at law.

                                              COUNT V

((Federal Unfair Competition, False Endorsement, False Association, and False Designation of
                             Origin Under 15 U.S.C. § 1125(a))

         180.     Nespresso incorporates the allegations set forth in paragraphs 1 – 179 of the

Complaint as though set forth fully herein.

         181.     Count V is for federal unfair competition, false endorsement, false association, and

false designation of origin under 15 U.S.C. § 1125(a).

         182.     Nespresso has the exclusive right to use the Original NESPRESSO Capsule Trade

Dress in United States commerce for the NESPRESSO Products (including, for example, the

Original NESPRESSO Capsule).

         183.     Nespresso’s exclusive rights in and to the Original NESPRESSO Capsule Trade

Dress predate any rights that Defendant could establish in and to Defendant’s Infringing Trade

Dress.

         184.     The Original NESPRESSO Capsule Trade Dress has acquired distinctiveness.

         185.     The Original NESPRESSO Capsule Trade Dress is non-functional.

         186.     Defendant’s Infringing Capsule Trade Dress constitutes a symbol or device within

the meaning of 15 U.S.C. § 1125(a).

         187.     Defendant’s Infringing Capsule Trade Dress is nearly identical to Nespresso’s

Original NESPRESSO Capsule Trade Dress.

         188.     Products featuring Defendant’s Infringing Capsule Trade Dress, and products

featuring Nespresso’s Original NESPRESSO Capsule Trade Dress, appeal to overlapping

customer bases, namely, coffee drinkers.




                                                   43
              Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 44 of 81



       189.     Consumers encounter products featuring Defendant’s Infringing Capsule Trade

Dress, and products featuring the Original NESPRESSO Capsule Trade Dress, in overlapping and,

in some instances, identical, trade channels.

       190.     Defendant’s use of the Infringing Capsule Trade Dress in interstate commerce on,

for, and/or in connection with the manufacturing, distribution, advertising, marketing, promotion,

offering for sale, and/or sale of products (including, without limitation, Defendant’s Infringing

Capsule) is causing and is likely to cause confusion, cause mistake, and/or deceive consumers into

mistakenly believing that Defendant is Nespresso, and/or that Defendant is a licensee, authorized

distributor, and/or affiliate of Nespresso and/or products featuring Nespresso’s Original

NESPRESSO Capsule Trade Dress (including, without limitation, the Original NESPRESSO

Capsule).

       191.     Defendant’s use of the Infringing Capsule Trade Dress in interstate commerce on,

for, and/or in connection with the manufacturing, distribution, advertising, marketing, promotion,

offering for sale, and/or sale of products (including, without limitation, Defendant’s Infringing

Capsule) is causing and is likely to cause confusion, cause mistake, and/or deceive consumers into

mistakenly believing that Defendant and/or products featuring Defendant’s Infringing Capsule

Trade Dress (including, without limitation, Defendant’s Infringing Capsule) are affiliated,

connected, and/or associated with Nespresso and/or products featuring Nespresso’s Original

NESPRESSO Capsule Trade Dress (including, without limitation, the Original NESPRESSO

Capsule).

       192.     Defendant’s use of the Infringing Capsule Trade Dress in interstate commerce on,

for, and/or in connection with the manufacturing, distribution, advertising, marketing, promotion,

offering for sale, and/or sale of products (including, without limitation, Defendant’s Infringing



                                                44
              Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 45 of 81



Capsule) is causing and is likely to cause confusion, cause mistake, and/or deceive consumers into

mistakenly believing that products featuring Defendant’s Infringing Capsule Trade Dress

(including, without limitation, Defendant’s Infringing Capsule) originate with, and/or are

sponsored or approved by, and/or offered under a license from, Plaintiff or vice versa.

       193.     Nespresso has not consented to Defendant’s use(s) of the Infringing Capsule Trade

Dress for any purpose.

       194.     Based on the parties’ long-standing relationship, Defendant had actual and

constructive knowledge of Nespresso’s superior rights in and to the Original NESPRESSO

Capsule Trade Dress prior to Defendant’s adoption and use of the Infringing Capsule Trade Dress,

and Defendant continues using its Infringing Capsule Trade Dress with actual knowledge of its

infringing conduct.

       195.     Upon information and belief, Defendant copied, adopted, and/or uses the Infringing

Capsule Trade Dress in interstate commerce in furtherance of Defendant’s willful, deliberate, and

bad faith scheme to trade upon the extensive consumer goodwill, reputation, and commercial

success of NESPRESSO Products featuring the Original NESPRESSO Capsule Trade Dress

(including, without limitation, the Original NESPRESSO Capsule).

       196.     Upon information and belief, Defendant has made, and will continue to make,

substantial profits and gain from its use of the Infringing Capsule Trade Dress in interstate

commerce, to which Defendant is not entitled at law or in equity.

       197.     Upon information and belief, Defendant’s acts and conduct complained of herein

constitute unfair competition, false endorsement, false association, and/or false designation of

origin in violation of 15 U.S.C. § 1125(a).




                                                45
               Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 46 of 81



        198.     Nespresso has suffered, and will continue to suffer, irreparable harm from

Defendant’s acts and conduct complained of herein, unless restrained by law.

        199.     Nespresso has no adequate remedy at law.

                                             COUNT VI

((Federal Unfair Competition, False Endorsement, False Association, and False Designation of
                             Origin Under 15 U.S.C. § 1125(a))

        200.     Nespresso incorporates the allegations set forth in paragraphs 1 – 199 of the

Complaint as though set forth fully herein.

        201.     Count VI is for federal unfair competition, false endorsement, false association, and

false designation of origin under 15 U.S.C. § 1125(a).

        202.     Nespresso has the exclusive right to use the Original NESPRESSO Capsule

Packaging Trade Dress in United States commerce for the NESPRESSO Products (including, for

example, the Original NESPRESSO Capsule).

        203.     Nespresso’s exclusive rights in and to the Original NESPRESSO Capsule

Packaging Trade Dress predate any rights that Defendant could establish in and to Defendant’s

Infringing Trade Dress.

        204.     The Original NESPRESSO Capsule Packaging Trade Dress is inherently

distinctive.

        205.     The Original NESPRESSO Capsule Packaging Trade Dress has acquired

distinctiveness.

        206.     The Original NESPRESSO Capsule Packaging Trade Dress is non-functional.

        207.     Defendant’s Infringing Capsule Packaging Trade Dress constitutes a symbol or

device within the meaning of 15 U.S.C. § 1125(a).




                                                  46
              Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 47 of 81



       208.     Defendant’s Infringing Capsule Packaging Trade Dress is nearly identical to

Nespresso’s Original NESPRESSO Capsule Packaging Trade Dress.

       209.     Products packaged in Defendant’s Infringing Capsule Packaging Trade Dress, and

products packaged in Nespresso’s Original NESPRESSO Capsule Packaging Trade Dress, appeal

to overlapping customer bases, namely, coffee drinkers.

       210.     Consumers encounter products packaged in Defendant’s Infringing Capsule

Packaging Trade Dress, and products packaged in the Original NESPRESSO Capsule Packaging

Trade Dress, in overlapping and, in some instances, identical, trade channels

       211.     Defendant’s use of the Infringing Capsule Packaging Trade Dress in interstate

commerce on, for, and/or in connection with the manufacturing, distribution, advertising,

marketing, promotion, offering for sale, and/or sale of products (including, without limitation,

Defendant’s Infringing Capsule) is causing and is likely to cause confusion, cause mistake, and/or

deceive consumers into mistakenly believing that Defendant is Nespresso, and/or that Defendant

is a licensee, authorized distributor, and/or affiliate of Nespresso and/or products featuring

Nespresso’s Original NESPRESSO Capsule Packaging Trade Dress (including, without limitation,

the Original NESPRESSO Capsule).

       212.     Defendant’s use of the Infringing Capsule Packaging Trade Dress in interstate

commerce on, for, and/or in connection with the manufacturing, distribution, advertising,

marketing, promotion, offering for sale, and/or sale of products (including, without limitation,

Defendant’s Infringing Capsule) is causing and is likely to cause confusion, cause mistake, and/or

deceive consumers into mistakenly believing that Defendant and/or products featuring

Defendant’s Infringing Capsule Packaging Trade Dress (including, without limitation,

Defendant’s Infringing Capsule) are affiliated, connected, and/or associated with Nespresso and/or



                                                47
              Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 48 of 81



products featuring Nespresso’s Original NESPRESSO Capsule Packaging Trade Dress (including,

without limitation, the Original NESPRESSO Capsule).

       213.      Defendant’s use of the Infringing Capsule Packaging Trade Dress in interstate

commerce on, for, and/or in connection with the manufacturing, distribution, advertising,

marketing, promotion, offering for sale, and/or sale of products (including, without limitation,

Defendant’s Infringing Capsule) is causing and is likely to cause confusion, cause mistake, and/or

deceive consumers into mistakenly believing that products featuring Defendant’s Infringing

Capsule Packaging Trade Dress (including, without limitation, Defendant’s Infringing Capsule)

originate with, and/or are sponsored or approved by, and/or offered under a license from, Plaintiff

or vice versa.

       214.      Nespresso has not consented to Defendant’s use(s) of the Infringing Capsule

Packaging Trade Dress for any purpose.

       215.      Based on the parties’ long-standing relationship, Defendant had actual and

constructive knowledge of Nespresso’s superior rights in and to the Original NESPRESSO

Capsule Packaging Trade Dress prior to Defendant’s adoption and use of the Infringing Capsule

Packaging Trade Dress, and Defendant continues using its Infringing Capsule Packaging Trade

Dress with actual knowledge of its infringing conduct.

       216.      Upon information and belief, Defendant copied, adopted, and/or uses the Infringing

Capsule Packaging Trade Dress in interstate commerce in furtherance of Defendant’s willful,

deliberate, and bad faith scheme to trade upon the extensive consumer goodwill, reputation, and

commercial success of NESPRESSO Products packaged in the Original NESPRESSO Capsule

Packaging Trade Dress (including, without limitation, the Original NESPRESSO Capsule).




                                                 48
                  Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 49 of 81



           217.     Upon information and belief, Defendant has made, and will continue to make,

substantial profits and gain from its use of the Infringing Capsule Packaging Trade Dress in

interstate commerce, to which Defendant is not entitled at law or in equity.

           218.     Upon information and belief, Defendant’s acts and conduct complained of herein

constitute unfair competition, false endorsement, false association, and/or false designation of

origin in violation of 15 U.S.C. § 1125(a).

           219.     Nespresso has suffered, and will continue to suffer, irreparable harm from

Defendant’s acts and conduct complained of herein, unless restrained by law.

           220.     Nespresso has no adequate remedy at law.

                                              COUNT VII

                        (Federal Trademark Dilution Under 15 U.S.C. § 1125(c))

           221.     Nespresso incorporates the allegations set forth in paragraphs 1 – 220 of the

Complaint as though set forth fully herein.

           222.     Count VII is for federal trademark dilution under 15 U.S.C. § 1125(c).

           223.     Nespresso has the exclusive right to use the NESPRESSO Marks in United States

commerce for the NESPRESSO Products.

           224.     Nespresso’s exclusive rights in and to the NESPRESSO Marks predate any rights

that Defendant could establish in and to any marks that consists of NESPRESSO in whole and/or

in part.

           225.     The NESPRESSO Marks are inherently distinctive.

           226.     The NESPRESSO Marks have acquired distinctiveness.

           227.     The NESPRESSO Marks are famous among the general consuming public for

NESPRSSO Products (including, without limitation, the Original NESPRESSO Capsule).



                                                    49
              Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 50 of 81



       228.     The NESPRESSO Marks were famous when Defendant began using the

NESPRESSO Marks in interstate commerce on, for, and/or in connection with the manufacturing,

distribution, advertising, marketing, promotion, offering for sale, and/or sale of products

(including, without limitation, Defendant’s Infringing Capsule).

       229.     Defendant’s use(s) of the NESPRESSO Marks in interstate commerce on, for,

and/or in connection with the manufacturing, distribution, advertising, marketing, promotion,

offering for sale, and/or sale of products (including, without limitation, Defendant’s Infringing

Capsule) is likely to dilute the distinctive quality of the famous NESPRSSO Marks, such that

famous NESPRESSO Marks’ established selling power and value, as well as their ability to

exclusively identify Nespresso as the source of NESPRESSO Products (including, without

limitation, the Original NESPRESSO Capsule) will be whittled away, and/or likely to dilute the

reputation of the famous NESPRESSO Marks, such that famous NESPRESSO Marks’ established

ability to indicate the superior quality of NESPRESSO Products offered such Marks (including,

without limitation, the Original NESPRESSO Capsule), will be whittled away.

       230.     Nespresso has not consented to Defendant’s use(s) of the famous NESPRESSO

Marks for any purpose.

       231.     Based on the parties’ long-standing relationship, Defendant had actual and

constructive knowledge of Nespresso’s superior rights in and to the famous NESPRESSO Marks

prior to Defendant’s adoption and use of such famous Marks, and Defendant continues using the

famous NESPRESSO Marks with actual knowledge of its infringing conduct.

       232.     Upon information and belief, Defendant copied, adopted, and/or uses the

NESPRESSO Marks in furtherance of Defendant’s willful, deliberate, and bad faith scheme to

trade upon the extensive consumer goodwill, reputation, commercial success, and fame of



                                               50
               Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 51 of 81



Nespresso Products offered under the NESPRSSO Marks (including, without limitation, the

Original NESPRESSO Capsule).

        233.     Upon information and belief, Defendant has made, and will continue to make,

substantial profits and gain from its use of the famous NESPRESSO Marks, to which Defendant

is not entitled at law or in equity.

        234.     Upon information and belief, Defendant’s acts and conduct complained of herein

constitute trademark dilution in violation of 15 U.S.C. § 1125(c).

        235.     Nespresso has suffered, and will continue to suffer, irreparable harm from

Defendant’s acts and conduct complained of herein, unless restrained by law.

        236.     Nespresso has no adequate remedy at law.

                                           COUNT VIII

                     (Federal Trade-Dress Dilution Under 15 U.S.C. § 1125(c))

        237.     Nespresso incorporates the allegations set forth in paragraphs 1 – 236 of the

Complaint as though set forth fully herein.

        238.     Count VIII is for federal trade-dress dilution under 15 U.S.C. § 1125(c).

        239.     Nespresso has the exclusive right to use the Original NESPRESSO Capsule Trade

Dress in United States commerce for the NESPRESSO Products.

        240.     Nespresso’s exclusive rights in and to the Original NESPRESSO Capsule Trade

Dress predate any rights that Defendant could establish in and to Defendant’s Infringing Capsule

Trade Dress.

        241.     The Original NESPRESSO Capsule Trade Dress has acquired distinctiveness.

        242.     The Original NESPRESSO Capsule Trade Dress is non-functional.




                                                  51
              Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 52 of 81



       243.     The Original NESPRESSO Capsule Trade Dress is famous among the general

consuming public when featured on the NESPRESSO Products (including, without limitation, the

Original NESPRESSO Capsule).

       244.     The Original NESPRESSO Capsule Trade Dress was famous when Defendant

began using Defendant’s Infringing Capsule Trade Dress in interstate commerce on, for, and/or in

connection with the manufacturing, distribution, advertising, marketing, promotion, offering for

sale, and/or sale of products (including, without limitation, Defendant’s Infringing Capsule).

       245.     Defendant’s use of Defendant’s Infringing Capsule Trade Dress in interstate

commerce on, for, and/or in connection with the manufacturing, distribution, advertising,

marketing, promotion, offering for sale, and/or sale of products (including, without limitation,

Defendant’s Infringing Capsule) is likely to dilute the distinctive quality of the famous Original

NESPRESSO Capsule Trade Dress such that famous Original NESPRESSO Capsule Trade Dress’

established selling power and value, as well as its ability to exclusively identify Nespresso as the

source of NESPRESSO Products featuring the famous Original NESPRESSO Capsule Trade

Dress (including, without limitation, the Original NESPRESSO Capsule) will be whittled away,

and/or likely to dilute the reputation of the famous Original NESPRESSO Capsule Trade Dress,

such that famous Original NESPRESSO Capsule Trade Dress’ established ability to indicate the

superior quality of NESPRESSO Products featuring such Trade Dress (including, without

limitation, the Original NESPRESSO Capsule), will be whittled away.

       246.     Nespresso has not consented to Defendant’s use(s) of the Infringing Capsule

Packaging Trade Dress for any purpose.

       247.     Based on the parties’ long-standing relationship, Defendant had actual and

constructive knowledge of Nespresso’s superior rights in and to the famous Original NESPRESSO



                                                 52
              Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 53 of 81



Capsule Packaging Trade Dress prior to Defendant’s adoption and use of the Infringing Capsule

Packaging Trade Dress, and Defendant continues using its Infringing Capsule Packaging Trade

Dress with actual knowledge of its infringing conduct.

       248.     Upon information and belief, Defendant copied, adopted, and/or uses the Infringing

Capsule Trade Dress in furtherance of Defendant’s willful, deliberate, and bad faith scheme to

trade upon the extensive consumer goodwill, reputation, commercial success, and fame of

Nespresso Products featuring the famous Original NESPRESSO Capsule Trade Dress (including,

without limitation, the Original NESPRESSO Capsule).

       249.     Upon information and belief, Defendant has made, and will continue to make,

substantial profits and gain from its use of Defendant’s Infringing Capsule Trade Dress, to which

Defendant is not entitled at law or in equity.

       250.     Upon information and belief, Defendant’s acts and conduct complained of herein

constitute trade-dress dilution in violation of 15 U.S.C. § 1125(c).

       251.     Nespresso has suffered, and will continue to suffer, irreparable harm from

Defendant’s acts and conduct complained of herein, unless restrained by law.

       252.     Nespresso has no adequate remedy at law.

                                            COUNT IX

                   (Federal False Advertising Under 15 U.S.C. § 1125(a)(1)(B)

       253.     Nespresso incorporates the allegations set forth in paragraphs 1 – 252 of the

Complaint as though set forth fully herein.

       254.     Count IX is for federal false advertising under 15 U.S.C. § 1125(a)(1)(B).

       255.     Defendant’s Advertisement constitutes commercial advertising and/or commercial

promotion.



                                                 53
              Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 54 of 81



       256.     Defendant’ Advertisement is false and misleading.

       257.     Defendant’s Advertisement is material to consumers’ decision to purchase

Defendant’s Infringing Capsule and/or the Original NESPRESSO Capsule.

       258.     Defendant’s Advertisement is likely to deceive consumers into believing that the

Originally NESPRESSO Capsule is not environmentally friendly and/or that Defendant’s

Infringing Capsule is more environmentally friendly that the Original NESPRESSO Capsule.

       259.     Defendant placed its Advertisement into interstate commerce by, inter alia,

publishing the Advertisement on Defendant’s website, which is publicly available and accessible

to consumers throughout the United States.

       260.     Defendant’s Advertisement has directly and/or proximately caused and/or is likely

to cause Plaintiff to suffer harm in the form of lost sales of NESPRESSO Products, as well as

irreparable diminution to the NESPRESSO brand’s reputation, fame, and goodwill.

       261.     Upon information and belief, Defendant’s acts and conduct complained of herein

constitute false advertising in violation of 15 U.S.C. § 1125(a)(1)(B).

       262.     Nespresso has suffered, and will continue to suffer, irreparable harm from

Defendant’s acts and conduct complained of herein, unless restrained by law.

       263.     Nespresso has no adequate remedy at law.

                                              COUNT X

                    (Trademark Infringement Under New York Common Law)

       264.     Nespresso incorporates the allegations set forth in paragraphs 1 – 263 of the

Complaint as though set forth fully herein.

       265.     Count X is for trademark infringement under New York common law.




                                                 54
                  Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 55 of 81



           266.     Nespresso has the exclusive right to use the NESPRESSO Marks in United States

commerce for the NESPRESSO Products.

           267.     Nespresso’s exclusive rights in and to the NESPRESSO Marks predate any rights

that Defendant could establish in and to any mark that consists of NESPRESSO in whole and/or

in part.

           268.     The NESPRESSO Marks are inherently distinctive.

           269.     The NESPRESSO Marks have acquired distinctiveness.

           270.     Defendant is reproducing and using the NESPRESSO Marks in their entirety to

manufacture, distribute, advertise, market, promote, offer for sale, and/or sell Defendant’s

Infringing Capsule.

           271.     Defendant’s Infringing Capsule is nearly identical in shape and design to

Nespresso’s Original NESPRESSO Capsule.

           272.     Defendant’s Infringing Capsule and Nespresso’s Original NESPRESSO Capsule

appeal to overlapping customer bases, namely, coffee drinkers.

           273.     Consumers encounter Defendant’s Infringing Capsule and Nespresso’s Original

NESPRESSO Capsule in overlapping and, in some instances, identical, trade channels.

           274.     Defendant’s use of the NESPRESSO Marks in interstate commerce on, for, and/or

in connection with the manufacturing, distribution, advertising, marketing, promotion, offering for

sale, and/or sale of products (including, for example, Defendant’s Infringing Capsule) is causing

and is likely to cause confusion, cause mistake, and/or cause deception about the source, origin,

sponsorship, approval, endorsement, affiliation, association, and/or quality of Defendant’s

Infringing Capsule.




                                                  55
              Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 56 of 81



       275.     Defendant’s use of the NESPRESSO Marks in interstate commerce on, for, and/or

in connection with the manufacturing, distribution, advertising, marketing, promotion, offering for

sale, and/or sale of products (including, for example, Defendant’s Infringing Capsule) is causing

and is likely to cause confusion, cause mistake, and/or cause deception about the source, origin,

sponsorship, approval, endorsement, affiliation, association, and/or quality of Nespresso’s

Original NESPRESSO Capsule.

       276.     Nespresso has not consented to Defendant’s use(s) of the NESPRESSO Marks for

any purpose.

       277.     Based on the parties’ long-standing relationship, Defendant had actual and

constructive knowledge of Nespresso’s superior rights in and to the NESPRESSO Marks prior to

Defendant’s adoption and use of the NESPRESSO Marks, and continues to use the NESPRESSO

Marks with actual knowledge of its infringing conduct.

       278.     Upon information and belief, Defendant copied, adopted, and/or uses the

NESPRESSO Marks in interstate commerce in furtherance of Defendant’s willful, deliberate, and

bad faith scheme to trade upon the extensive consumer goodwill, reputation, and commercial

success of NESPRESSO Products offered under the NESPRESSO Marks (including, without

limitation, the Original NESPRESSO Capsule).

       279.     Upon information and belief, Defendant has made, and will continue to make,

substantial profits and gain from its use of the NESPRESSO Marks in interstate commerce, to

which Defendant is not entitled at law or in equity.

       280.     Upon information and belief, Defendant’s acts and conduct complained of herein

constitute trademark infringement in violation of New York common law.




                                                56
              Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 57 of 81



       281.     Nespresso has suffered, and will continue to suffer, irreparable harm from

Defendant’s acts and conduct complained of herein, unless restrained by law.

       282.     Nespresso has no adequate remedy at law.

                                           COUNT XI

                   (Trade-Dress Infringement Under New York Common Law)

       283.     Nespresso incorporates the allegations set forth in paragraphs 1 – 282 of the

Complaint as though set forth fully herein.

       284.     Count XI is for trade-dress infringement under New York common law.

       285.     Nespresso has the exclusive right to use the Original NESPRESSO Capsule Trade

Dress in United States commerce for the NESPRESSO Products (including, for example, the

Original NESPRESSO Capsule).

       286.     Nespresso’s exclusive rights in and to the Original NESPRESSO Capsule Trade

Dress predate any rights that Defendant could establish in and to Defendant’s Infringing Capsule

Trade Dress.

       287.     The Original NESPRESSO Capsule Trade Dress has acquired distinctiveness.

       288.     The Original NESPRESSO Capsule Trade Dress is non-functional.

       289.     Defendant’s Infringing Capsule Trade Dress is nearly identical to Nespresso’s

Original NESPRESSO Capsule Trade Dress.

       290.     Products featuring Defendant’s Infringing Capsule Trade Dress, and products

featuring Nespresso’s Original NESPRESSO Capsule Trade Dress, appeal to overlapping

customer bases, namely, coffee drinkers.




                                               57
              Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 58 of 81



       291.     Consumers encounter products featuring Defendant’s Infringing Capsule Trade

Dress, and products featuring the Original NESPRESSO Capsule Trade Dress, in overlapping and,

in some instances, identical, trade channels.

       292.     Defendant’s use of the Infringing Capsule Trade Dress in interstate commerce on,

for, and/or in connection with the manufacturing, distribution, advertising, marketing, promotion,

offering for sale, and/or sale of products (including, without limitation, Defendant’s Infringing

Capsule) is causing and is likely to cause confusion, cause mistake, and/or deceive consumers into

mistakenly believing that Defendant is Nespresso, and/or that Defendant is a licensee, authorized

distributor, and/or affiliate of Nespresso and/or products featuring Nespresso’s Original

NESPRESSO Capsule Trade Dress (including, without limitation, the Original NESPRESSO

Capsule).

       293.     Defendant’s use of the Infringing Capsule Trade Dress in interstate commerce on,

for, and/or in connection with the manufacturing, distribution, advertising, marketing, promotion,

offering for sale, and/or sale of products (including, without limitation, Defendant’s Infringing

Capsule) is causing and is likely to cause confusion, cause mistake, and/or deceive consumers into

mistakenly believing that Defendant and/or products featuring Defendant’s Infringing Capsule

Trade Dress (including, without limitation, Defendant’s Infringing Capsule) are affiliated,

connected, and/or associated with Nespresso and/or products featuring Nespresso’s Original

NESPRESSO Capsule Trade Dress (including, without limitation, the Original NESPRESSO

Capsule).

       294.     Defendant’s use of the Infringing Capsule Trade Dress in interstate commerce on,

for, and/or in connection with the manufacturing, distribution, advertising, marketing, promotion,

offering for sale, and/or sale of products (including, without limitation, Defendant’s Infringing



                                                58
              Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 59 of 81



Capsule) is causing and is likely to cause confusion, cause mistake, and/or deceive consumers into

mistakenly believing that products featuring Defendant’s Infringing Capsule Trade Dress

(including, without limitation, Defendant’s Infringing Capsule) originate with, and/or are

sponsored or approved by, and/or offered under a license from, Plaintiff or vice versa.

       295.     Nespresso has not consented to Defendant’s use(s) of the Infringing Capsule Trade

Dress for any purpose.

       296.     Based on the parties’ long-standing relationship, Defendant had actual and

constructive knowledge of Nespresso’s superior rights in and to the Original NESPRESSO

Capsule Trade Dress prior to Defendant’s adoption and use of the Infringing Capsule Trade Dress,

and Defendant continues using its Infringing Capsule Trade Dress with actual knowledge of its

infringing conduct.

       297.     Upon information and belief, Defendant copied, adopted, and/or uses the Infringing

Capsule Trade Dress in interstate commerce in furtherance of Defendant’s willful, deliberate, and

bad faith scheme to trade upon the extensive consumer goodwill, reputation, and commercial

success of NESPRESSO Products featuring the Original NESPRESSO Capsule Trade Dress

(including, without limitation, the Original NESPRESSO Capsule).

       298.     Upon information and belief, Defendant has made, and will continue to make,

substantial profits and gain from its use of the Infringing Capsule Trade Dress in interstate

commerce, to which Defendant is not entitled at law or in equity.

       299.     Upon information and belief, Defendant’s acts and conduct complained of herein

constitute trade-dress infringement in violation of New York common law.

       300.     Nespresso has suffered, and will continue to suffer, irreparable harm from

Defendant’s acts and conduct complained of herein, unless restrained by law.



                                                59
               Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 60 of 81



        301.     Nespresso has no adequate remedy at law.

                                          COUNT XII

                    (Trade-Dress Infringement Under New York Common Law)

        302.     Nespresso incorporates the allegations set forth in paragraphs 1 – 301 of the

Complaint as though set forth fully herein.

        303.     Count XII is for trade-dress infringement under New York common law.

        304.     Nespresso has the exclusive right to use the Original NESPRESSO Capsule

Packaging Trade Dress in United States commerce for the NESPRESSO Products (including, for

example, the Original NESPRESSO Capsule).

        305.     Nespresso’s exclusive rights in and to the Original NESPRESSO Capsule

Packaging Trade Dress predate any rights that Defendant could establish in and to Defendant’s

Infringing Trade Dress.

        306.     The Original NESPRESSO Capsule Packaging Trade Dress is inherently

distinctive.

        307.     The Original NESPRESSO Capsule Packaging Trade Dress has acquired

distinctiveness.

        308.     The Original NESPRESSO Capsule Packaging Trade Dress is non-functional.

        309.     Defendant’s Infringing Capsule Packaging Trade Dress is nearly identical to

Nespresso’s Original NESPRESSO Capsule Packaging Trade Dress.

        310.     Products packaged in Defendant’s Infringing Capsule Packaging Trade Dress, and

products packaged in Nespresso’s Original NESPRESSO Capsule Packaging Trade Dress, appeal

to overlapping customer bases, namely, coffee drinkers.




                                                60
              Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 61 of 81



       311.     Consumers encounter products packaged in Defendant’s Infringing Capsule

Packaging Trade Dress, and products packaged in the Original NESPRESSO Capsule Packaging

Trade Dress, in overlapping and, in some instances, identical, trade channels.

       312.     Defendant’s use of the Infringing Capsule Packaging Trade Dress in interstate

commerce on, for, and/or in connection with the manufacturing, distribution, advertising,

marketing, promotion, offering for sale, and/or sale of products (including, without limitation,

Defendant’s Infringing Capsule) is causing and is likely to cause confusion, cause mistake, and/or

deceive consumers into mistakenly believing that Defendant is Nespresso, and/or that Defendant

is a licensee, authorized distributor, and/or affiliate of Nespresso and/or products featuring

Nespresso’s Original NESPRESSO Capsule Packaging Trade Dress (including, without limitation,

the Original NESPRESSO Capsule).

       313.     Defendant’s use of the Infringing Capsule Packaging Trade Dress in interstate

commerce on, for, and/or in connection with the manufacturing, distribution, advertising,

marketing, promotion, offering for sale, and/or sale of products (including, without limitation,

Defendant’s Infringing Capsule) is causing and is likely to cause confusion, cause mistake, and/or

deceive consumers into mistakenly believing that Defendant and/or products featuring

Defendant’s Infringing Capsule Packaging Trade Dress (including, without limitation,

Defendant’s Infringing Capsule) are affiliated, connected, and/or associated with Nespresso and/or

products featuring Nespresso’s Original NESPRESSO Capsule Packaging Trade Dress (including,

without limitation, the Original NESPRESSO Capsule).

       314.     Defendant’s use of the Infringing Capsule Packaging Trade Dress in interstate

commerce on, for, and/or in connection with the manufacturing, distribution, advertising,

marketing, promotion, offering for sale, and/or sale of products (including, without limitation,



                                                61
              Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 62 of 81



Defendant’s Infringing Capsule) is causing and is likely to cause confusion, cause mistake, and/or

deceive consumers into mistakenly believing that products featuring Defendant’s Infringing

Capsule Packaging Trade Dress (including, without limitation, Defendant’s Infringing Capsule)

originate with, and/or are sponsored or approved by, and/or offered under a license from, Plaintiff

or vice versa.

       315.      Nespresso has not consented to Defendant’s use(s) of the Infringing Capsule

Packaging Trade Dress for any purpose.

       316.      Based on the parties’ long-standing relationship, Defendant had actual and

constructive knowledge of Nespresso’s superior rights in and to the Original NESPRESSO

Capsule Packaging Trade Dress prior to Defendant’s adoption and use of the Infringing Capsule

Trade Dress, and Defendant continues using its Infringing Capsule Packaging Trade Dress with

actual knowledge of its infringing conduct.

       317.      Upon information and belief, Defendant copied, adopted, and/or uses the Infringing

Capsule Packaging Trade Dress in interstate commerce in furtherance of Defendant’s willful,

deliberate, and bad faith scheme to trade upon the extensive consumer goodwill, reputation, and

commercial success of NESPRESSO Products packaged in the Original NESPRESSO Capsule

Packaging Trade Dress (including, without limitation, the Original NESPRESSO Capsule).

       318.      Upon information and belief, Defendant has made, and will continue to make,

substantial profits and gain from its use of the Infringing Capsule Packaging Trade Dress in

interstate commerce, to which Defendant is not entitled at law or in equity.

       319.      Upon information and belief, Defendant’s acts and conduct complained of herein

constitute trade-dress infringement in violation of New York common law.




                                                 62
                  Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 63 of 81



           320.     Nespresso has suffered, and will continue to suffer, irreparable harm from

Defendant’s acts and conduct complained of herein, unless restrained by law.

           321.     Nespresso has no adequate remedy at law.

                                             COUNT XIII

                   (Unfair Competition and Passing Off Under New York Common Law)

           322.     Nespresso incorporates the allegations set forth in paragraphs 1 – 321 of the

Complaint as though set forth fully herein.

           323.     Count XIII is for unfair competition and passing off under New York common law.

           324.     Nespresso has the exclusive right to use the NESPRESSO Marks in United States

commerce for the NESPRESSO Products.

           325.     Nespresso’s exclusive rights in and to the NESPRESSO Marks predate any rights

that Defendant could establish in and to any marks that consists of NESPRESSO in whole and/or

in part.

           326.     The NESPRESSO Marks are inherently distinctive.

           327.     The NESPRESSO Marks have acquired distinctiveness.

           328.     Defendant is reproducing and using the NESPRESSO Marks in their entirety to

manufacture, distribute, advertise, market, promote, offer for sale, and sell the Infringing Capsule.

           329.     Defendant’s Infringing Capsule is nearly identical to Nespresso’s Original

NESPRESSO Capsule.

           330.     Consumers encounter Defendant’s Infringing Capsule and Nespresso’s Original

NESPRESSO Capsule in overlapping and, in some instances, identical, trade channels.

           331.     Defendant’s Infringing Capsule and Nespresso’s Original NESPRESSO Capsule

appeals to overlapping customer bases, namely, coffee drinkers.



                                                   63
               Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 64 of 81



        332.     Defendant’s use of the NESPRESSO Marks in interstate commerce on, for, and/or

in connection with the manufacturing, distribution, advertising, marketing, promotion, offering for

sale, and/or sale of Defendant’s Infringing Capsule is causing and is likely to cause confusion,

cause mistake, and/or deceive consumers into mistakenly believing that Defendant is Nespresso,

and/or that Defendant is a licensee, authorized distributor, and/or affiliate of Nespresso and/or

Nespresso’s Original NESPRESSO Capsule.

        333.     Defendant’s use of the NESPRESSO Marks in interstate commerce on, for, and/or

in connection with the manufacturing, distribution, advertising, marketing, promotion, offering for

sale, and/or sale of Defendant’s Infringing Capsule is causing and is likely to cause confusion,

cause mistake, and/or deceive consumers into mistakenly believing that Defendant and/or

Defendant’s Infringing Capsule are affiliated, connected, and/or associated with Nespresso and/or

Nespresso’s Original NESPRESSO Capsule.

        334.     Defendant’s use of the NESPRESSO Marks in interstate commerce on, for, and/or

in connection with the manufacturing, distribution, advertising, marketing, promotion, offering for

sale, and/or sale of Defendant’s Infringing Capsule is causing and is likely to cause confusion,

cause mistake, and/or deceive consumers into mistakenly believing that Defendant’s Infringing

Capsules originate with, and/or are sponsored or approved by, and/or offered under a license from,

Plaintiff or vice versa.

        335.     Nespresso has not consented to Defendant’s use(s) of the NESPRESSO Marks for

any purpose.

        336.     Based on the parties’ long-standing relationship, Defendant had actual and

constructive knowledge of Nespresso’s superior rights in and to the NESPRSSO Marks prior to




                                                64
              Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 65 of 81



Defendant’s adoption and use of such Marks, and Defendant continues using the NESPRESSO

Marks with actual knowledge of its infringing conduct.

       337.     Upon information and belief, Defendant copied, adopted, and/or uses the

NESPRESSO Marks in interstate commerce in furtherance of Defendant’s willful, deliberate, and

bad faith scheme to trade upon the extensive consumer goodwill, reputation, and commercial

success of NESPRESSO Products offered under the NESPRESSO Marks (including, for example,

the Original NESPRESSO Capsule).

       338.     Upon information and belief, Defendant has made, and will continue to make,

substantial profits and gain from its use of the NESPRESSO Marks in interstate commerce, to

which Defendant is not entitled at law or in equity.

       339.     Upon information and belief, Defendant’s acts and conduct complained of herein

constitute unfair competition and passing off in violation of New York common law.

       340.     Nespresso has suffered, and will continue to suffer, irreparable harm from

Defendant’s acts and conduct complained of herein, unless restrained by law.

       341.     Nespresso has no adequate remedy at law.

                                          COUNT XIV

               (Unfair Competition and Passing Off Under New York Common Law)

       342.     Nespresso incorporates the allegations set forth in paragraphs 1 – 341 of the

Complaint as though set forth fully herein.

       343.     Count XIV is for unfair competition and passing off under New York common law.

       344.     Nespresso has the exclusive right to use the Original NESPRESSO Capsule Trade

Dress in United States commerce for the NESPRESSO Products (including, for example, the

Original NESPRESSO Capsule).



                                                65
                Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 66 of 81



         345.     Nespresso’s exclusive rights in and to the Original NESPRESSO Capsule Trade

Dress predate any rights that Defendant could establish in and to Defendant’s Infringing Trade

Dress.

         346.     The Original NESPRESSO Capsule Trade Dress has acquired distinctiveness.

         347.     The Original NESPRESSO Capsule Trade Dress is non-functional.

         348.     Defendant’s Infringing Capsule Trade Dress is nearly identical to Nespresso’s

Original NESPRESSO Capsule Trade Dress.

         349.     Products featuring Defendant’s Infringing Capsule Trade Dress, and products

featuring Nespresso’s Original NESPRESSO Capsule Trade Dress, appeal to overlapping

customer bases, namely, coffee drinkers.

         350.     Consumers encounter products featuring Defendant’s Infringing Capsule Trade

Dress, and products featuring the Original NESPRESSO Capsule Trade Dress, in overlapping and,

in some instances, identical, trade channels.

         351.     Defendant’s use of the Infringing Capsule Trade Dress in interstate commerce on,

for, and/or in connection with the manufacturing, distribution, advertising, marketing, promotion,

offering for sale, and/or sale of products (including, without limitation, Defendant’s Infringing

Capsule) is causing and is likely to cause confusion, cause mistake, and/or deceive consumers into

mistakenly believing that Defendant is Nespresso, and/or that Defendant is a licensee, authorized

distributor, and/or affiliate of Nespresso and/or products featuring Nespresso’s Original

NESPRESSO Capsule Trade Dress (including, without limitation, the Original NESPRESSO

Capsule).

         352.     Defendant’s use of the Infringing Capsule Trade Dress in interstate commerce on,

for, and/or in connection with the manufacturing, distribution, advertising, marketing, promotion,



                                                 66
              Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 67 of 81



offering for sale, and/or sale of products (including, without limitation, Defendant’s Infringing

Capsule) is causing and is likely to cause confusion, cause mistake, and/or deceive consumers into

mistakenly believing that Defendant and/or products featuring Defendant’s Infringing Capsule

Trade Dress (including, without limitation, Defendant’s Infringing Capsule) are affiliated,

connected, and/or associated with Nespresso and/or products featuring Nespresso’s Original

NESPRESSO Capsule Trade Dress (including, without limitation, the Original NESPRESSO

Capsule).

       353.     Defendant’s use of the Infringing Capsule Trade Dress in interstate commerce on,

for, and/or in connection with the manufacturing, distribution, advertising, marketing, promotion,

offering for sale, and/or sale of products (including, without limitation, Defendant’s Infringing

Capsule) is causing and is likely to cause confusion, cause mistake, and/or deceive consumers into

mistakenly believing that products featuring Defendant’s Infringing Capsule Trade Dress

(including, without limitation, Defendant’s Infringing Capsule) originate with, and/or are

sponsored or approved by, and/or offered under a license from, Plaintiff or vice versa.

       354.     Nespresso has not consented to Defendant’s use(s) of the Infringing Capsule Trade

Dress for any purpose.

       355.     Based on the parties’ long-standing relationship, Defendant had actual and

constructive knowledge of Nespresso’s superior rights in and to the Original NESPRESSO

Capsule Trade Dress prior to Defendant’s adoption and use of the Infringing Capsule Trade Dress,

and Defendant continues using its Infringing Capsule Trade Dress with actual knowledge of its

infringing conduct.

       356.     Upon information and belief, Defendant copied, adopted, and/or uses the Infringing

Capsule Trade Dress in interstate commerce in furtherance of Defendant’s willful, deliberate, and



                                                67
              Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 68 of 81



bad faith scheme to trade upon the extensive consumer goodwill, reputation, and commercial

success of NESPRESSO Products featuring the Original NESPRESSO Capsule Trade Dress

(including, without limitation, the Original NESPRESSO Capsule).

       357.     Upon information and belief, Defendant has made, and will continue to make,

substantial profits and gain from its use of the Infringing Capsule Trade Dress in interstate

commerce, to which Defendant is not entitled at law or in equity.

       358.     Upon information and belief, Defendant’s acts and conduct complained of herein

constitute unfair competition and passing off in violation of New York common law.

       359.     Nespresso has suffered, and will continue to suffer, irreparable harm from

Defendant’s acts and conduct complained of herein, unless restrained by law.

       360.     Nespresso has no adequate remedy at law.

                                          COUNT XV

               (Unfair Competition and Passing Off Under New York Common Law)

       361.     Nespresso incorporates the allegations set forth in paragraphs 1 – 360 of the

Complaint as though set forth fully herein.

       362.     Count XV is for unfair competition and passing off under New York common law.

       363.     Nespresso has the exclusive right to use the Original NESPRESSO Capsule

Packaging Trade Dress in United States commerce for the NESPRESSO Products (including, for

example, the Original NESPRESSO Capsule).

       364.     Nespresso’s exclusive rights in and to the Original NESPRESSO Capsule

Packaging Trade Dress predate any rights that Defendant could establish in and to Defendant’s

Infringing Trade Dress.




                                               68
               Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 69 of 81



        365.     The Original NESPRESSO Capsule Packaging Trade Dress is inherently

distinctive.

        366.     The Original NESPRESSO Capsule Packaging Trade Dress has acquired

distinctiveness.

        367.     The Original NESPRESSO Capsule Packaging Trade Dress is non-functional.

        368.     Defendant’s Infringing Capsule Packaging Trade Dress is nearly identical to

Nespresso’s Original NESPRESSO Capsule Packaging Trade Dress.

        369.     Products packaged in Defendant’s Infringing Capsule Packaging Trade Dress, and

products packaged in Nespresso’s Original NESPRESSO Capsule Packaging Trade Dress, appeal

to overlapping customer bases, namely, coffee drinkers.

        370.     Consumers encounter products packaged in Defendant’s Infringing Capsule

Packaging Trade Dress, and products packaged in the Original NESPRESSO Capsule Packaging

Trade Dress, in overlapping and, in some instances, identical, trade channels

        371.     Defendant’s use of the Infringing Capsule Packaging Trade Dress in interstate

commerce on, for, and/or in connection with the manufacturing, distribution, advertising,

marketing, promotion, offering for sale, and/or sale of products (including, without limitation,

Defendant’s Infringing Capsule) is causing and is likely to cause confusion, cause mistake, and/or

deceive consumers into mistakenly believing that Defendant is Nespresso, and/or that Defendant

is a licensee, authorized distributor, and/or affiliate of Nespresso and/or products featuring

Nespresso’s Original NESPRESSO Capsule Packaging Trade Dress (including, without limitation,

the Original NESPRESSO Capsule).

        372.     Defendant’s use of the Infringing Capsule Packaging Trade Dress in interstate

commerce on, for, and/or in connection with the manufacturing, distribution, advertising,



                                                69
              Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 70 of 81



marketing, promotion, offering for sale, and/or sale of products (including, without limitation,

Defendant’s Infringing Capsule) is causing and is likely to cause confusion, cause mistake, and/or

deceive consumers into mistakenly believing that Defendant and/or products featuring

Defendant’s Infringing Capsule Packaging Trade Dress (including, without limitation,

Defendant’s Infringing Capsule) are affiliated, connected, and/or associated with Nespresso and/or

products featuring Nespresso’s Original NESPRESSO Capsule Packaging Trade Dress (including,

without limitation, the Original NESPRESSO Capsule).

       373.      Defendant’s use of the Infringing Capsule Packaging Trade Dress in interstate

commerce on, for, and/or in connection with the manufacturing, distribution, advertising,

marketing, promotion, offering for sale, and/or sale of products (including, without limitation,

Defendant’s Infringing Capsule) is causing and is likely to cause confusion, cause mistake, and/or

deceive consumers into mistakenly believing that products featuring Defendant’s Infringing

Capsule Packaging Trade Dress (including, without limitation, Defendant’s Infringing Capsule)

originate with, and/or are sponsored or approved by, and/or offered under a license from, Plaintiff

or vice versa.

       374.      Nespresso has not consented to Defendant’s use(s) of the Infringing Capsule

Packaging Trade Dress for any purpose.

       375.      Based on the parties’ long-standing relationship, Defendant had actual and

constructive knowledge of Nespresso’s superior rights in and to the Original NESPRESSO

Capsule Packaging Trade Dress prior to Defendant’s adoption and use of the Infringing Capsule

Packaging Trade Dress, and Defendant continues using its Infringing Capsule Packaging Trade

Dress with actual knowledge of its infringing conduct.




                                                70
                  Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 71 of 81



           376.     Upon information and belief, Defendant copied, adopted, and/or uses the Infringing

Capsule Packaging Trade Dress in interstate commerce in furtherance of Defendant’s willful,

deliberate, and bad faith scheme to trade upon the extensive consumer goodwill, reputation, and

commercial success of NESPRESSO Products packaged in the Original NESPRESSO Capsule

Packaging Trade Dress (including, without limitation, the Original NESPRESSO Capsule).

           377.     Upon information and belief, Defendant has made, and will continue to make,

substantial profits and gain from its use of the Infringing Capsule Packaging Trade Dress in

interstate commerce, to which Defendant is not entitled at law or in equity.

           378.     Upon information and belief, Defendant’s acts and conduct complained of herein

constitute unfair competition and passing off in violation of New York common law.

           379.     Nespresso has suffered, and will continue to suffer, irreparable harm from

Defendant’s acts and conduct complained of herein, unless restrained by law.

           380.     Nespresso has no adequate remedy at law.

                                              COUNT XVI

                       (Dilution Under NEW YORK GENERAL BUSINESS LAW § 360-l)

           381.     Nespresso incorporates the allegations set forth in paragraphs 1 – 380 of the

Complaint as though set forth fully herein.

           382.     Count XVI is for dilution under NEW YORK GENERAL BUSINESS LAW § 360-l.

           383.     Nespresso has the exclusive right to use the NESPRESSO Marks in United States

commerce for the NESPRESSO Products.

           384.     Nespresso’s exclusive rights in and to the NESPRESSO Marks predate any rights

that Defendant could establish in and to any marks that consists of NESPRESSO in whole and/or

in part.



                                                    71
              Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 72 of 81



       385.     The NESPRESSO Marks are inherently distinctive.

       386.     The NESPRESSO Marks have acquired distinctiveness.

       387.     Defendant’s use(s) of the NESPRESSO Marks in interstate commerce on, for,

and/or in connection with the manufacturing, distribution, advertising, marketing, promotion,

offering for sale, and/or sale of products (including, without limitation, Defendant’s Infringing

Capsule) is likely to dilute the distinctive quality of the NESPRSSO Marks such that NESPRESSO

Marks’ established selling power and value, as well as their ability to exclusively identify

Nespresso as the source of NESPRESSO Products (including, without limitation, the Original

NESPRESSO Capsule) will be whittled away, and/or likely to dilute the reputation of the

NESPRESSO Marks, such that the NESPRESSO Marks’ established ability to indicate the

superior quality of NESPRESSO Products offered such Marks (including, without limitation, the

Original NESPRESSO Capsule), will be whittled away.

       388.     Nespresso has not consented to Defendant’s use(s) of the NESPRESSO Marks for

any purpose.

       389.     Based on the parties’ long-standing relationship, Defendant had actual and

constructive knowledge of Nespresso’s superior rights in and to the NESPRSSO Marks prior to

Defendant’s adoption and use of such Marks, and Defendant continues using the NESPRESSO

Marks with actual knowledge of its infringing conduct.

       390.     Upon information and belief, Defendant copied, adopted, and/or uses the

NESPRESSO Marks in furtherance of Defendant’s willful, deliberate, and bad faith scheme to

trade upon the extensive consumer goodwill, reputation, and commercial success of Nespresso

Products offered under the NESPRSSO Marks (including, without limitation, the Original

NESPRESSO Capsule).



                                               72
               Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 73 of 81



        391.     Upon information and belief, Defendant has made, and will continue to make,

substantial profits and gain from its use of the famous NESPRESSO Marks, to which Defendant

is not entitled at law or in equity.

        392.     Upon information and belief, Defendant’s acts and conduct complained of herein

constitute trademark dilution in violation of NEW YORK GENERAL BUSINESS LAW § 360-l.

        393.     Nespresso has suffered, and will continue to suffer, irreparable harm from

Defendant’s acts and conduct complained of herein, unless restrained by law.

        394.     Nespresso has no adequate remedy at law.

                                         COUNT XVII

                      (Dilution Under NEW YORK GENERAL BUSINESS LAW § 360-l)

        395.     Nespresso incorporates the allegations set forth in paragraphs 1 – 394 of the

Complaint as though set forth fully herein.

        396.     Count XVII is for dilution under NEW YORK GENERAL BUSINESS LAW § 360-l.

        397.     Nespresso has the exclusive right to use the Original NESPRESSO Capsule Trade

Dress in United States commerce for the NESPRESSO Products.

        398.     Nespresso’s exclusive rights in and to the Original NESPRESSO Capsule Trade

Dress predate any rights that Defendant could establish in and to Defendant’s Infringing Capsule

Trade Dress.

        399.     The Original NESPRESSO Capsule Trade Dress have acquired distinctiveness.

        400.     The Original NESPRESSO Capsule Trade Dress is non-functional.

        401.     Defendant’s use of Defendant’s Infringing Capsule Trade Dress in interstate

commerce on, for, and/or in connection with the manufacturing, distribution, advertising,

marketing, promotion, offering for sale, and/or sale of products (including, without limitation,



                                                73
              Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 74 of 81



Defendant’s Infringing Capsule) is likely to dilute the distinctive quality of the Original

NESPRESSO Capsule Trade Dress such that Original NESPRESSO Capsule Trade Dress’

established selling power and value, as well as its ability to exclusively identify Nespresso as the

source of NESPRESSO Products featuring the Original NESPRESSO Capsule Trade Dress

(including, without limitation, the Original NESPRESSO Capsule) will be whittled away, and/or

likely to dilute the reputation of the Original NESPRESSO Capsule Trade Dress, such that the

Original NESPRESSO Capsule Trade Dress’ established ability to indicate the superior quality of

NESPRESSO Products featuring such Trade Dress (including, without limitation, the Original

NESPRESSO Capsule), will be whittled away.

       402.     Nespresso has not consented to Defendant’s use(s) of the Infringing Capsule Trade

Dress for any purpose.

       403.     Based on the parties’ long-standing relationship, Defendant had actual and

constructive knowledge of Nespresso’s superior rights in and to the Original NESPRSSO Capsule

Trade Dress prior to Defendant’s adoption and use of its Infringing Capsule Trade Dress, and

Defendant continues using its Infringing Capsule Trade Dress with actual knowledge of its

infringing conduct.

       404.     Upon information and belief, Defendant copied, adopted, and/or uses the Infringing

Capsule Trade Dress in furtherance of Defendant’s willful, deliberate, and bad faith scheme to

trade upon the extensive consumer goodwill, reputation, and commercial success of Nespresso

Products featuring the Original NESPRESSO Capsule Trade Dress (including, without limitation,

the Original NESPRESSO Capsule).




                                                 74
               Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 75 of 81



        405.     Upon information and belief, Defendant has made, and will continue to make,

substantial profits and gain from its use of Defendant’s Infringing Capsule Trade Dress, to which

Defendant is not entitled at law or in equity.

        406.     Upon information and belief, Defendant’s acts and conduct complained of herein

constitute trade-dress dilution in violation of NEW YORK GENERAL BUSINESS LAW § 360-l.

        407.     Nespresso has suffered, and will continue to suffer, irreparable harm from

Defendant’s acts and conduct complained of herein, unless restrained by law.

        408.     Nespresso has no adequate remedy at law.

                                          COUNT XVIII

                      (Dilution Under NEW YORK GENERAL BUSINESS LAW § 360-l)

        409.     Nespresso incorporates the allegations set forth in paragraphs 1 – 408 of the

Complaint as though set forth fully herein.

        410.     Count XVIII is for dilution under NEW YORK GENERAL BUSINESS LAW § 360-l.

        411.     Nespresso has the exclusive right to use the Original NESPRESSO Capsule

Packaging Trade Dress in United States commerce for the NESPRESSO Products.

        412.     Nespresso’s exclusive rights in and to the Original NESPRESSO Capsule

Packaging Trade Dress predate any rights that Defendant could claim in and to Defendant’s

Infringing Capsule Packaging Trade Dress.

        413.     The Original NESPRESSO Capsule Packaging Trade Dress is inherently

distinctive.

        414.     The Original NESPRESSO Capsule Packaging Trade Dress have acquired

distinctiveness.

        415.     The Original NESPRESSO Capsule Packaging Trade Dress is non-functional.



                                                 75
               Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 76 of 81



        416.     Defendant’s use of Defendant’s Infringing Capsule Packaging Trade Dress in

interstate commerce on, for, and/or in connection with the manufacturing, distribution, advertising,

marketing, promotion, offering for sale, and/or sale of products (including, without limitation,

Defendant’s Infringing Capsule) is likely to dilute the distinctive quality of the Original

NESPRESSO Capsule Packaging Trade Dress such that Original NESPRESSO Capsule

Packaging Trade Dress’ established selling power and value, as well as its ability to exclusively

identify Nespresso as the source of NESPRESSO Products featuring the Original NESPRESSO

Capsule Packaging Trade Dress (including, without limitation, the Original NESPRESSO

Capsule) will be whittled away, and/or likely to dilute the reputation of the Original NESPRESSO

Capsule Packaging Trade Dress, such that the Original NESPRESSO Capsule Packging Trade

Dress’ established ability to indicate the superior quality of NESPRESSO Products featuring such

Trade Dress (including, without limitation, the Original NESPRESSO Capsule), will be whittled

away.

        417.     Nespresso has not consented to Defendant’s use(s) of the Infringing Capsule

Packaging Trade Dress for any purpose.

        418.     Based on the parties’ long-standing relationship, Defendant had actual and

constructive knowledge of Nespresso’s superior rights in and to the Original NESPRSSO Capsule

Packaging Trade Dress prior to Defendant’s adoption and use of its Infringing Capsule Packaging

Trade Dress, and Defendant continues using its Infringing Capsule Packaging Trade Dress with

actual knowledge of its infringing conduct.

        419.     Upon information and belief, Defendant copied, adopted, and/or uses the Infringing

Capsule Trade Dress in furtherance of Defendant’s willful, deliberate, and bad faith scheme to

trade upon the extensive consumer goodwill, reputation, and commercial success of Nespresso



                                                 76
              Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 77 of 81



Products featuring the famous Original NESPRESSO Capsule Packaging Trade Dress (including,

without limitation, the Original NESPRESSO Capsule).

       420.     Upon information and belief, Defendant has made, and will continue to make,

substantial profits and gain from its use of Defendant’s Infringing Capsule Packaging Trade Dress,

to which Defendant is not entitled at law or in equity.

       421.     Upon information and belief, Defendant’s acts and conduct complained of herein

constitute trade-dress dilution in violation of NEW YORK GENERAL BUSINESS LAW § 360-l.

       422.     Nespresso has suffered, and will continue to suffer, irreparable harm from

Defendant’s acts and conduct complained of herein, unless restrained by law.

       423.     Nespresso has no adequate remedy at law.

                                    PRAYER FOR RELIEF

       WHEREFORE, as a result of the unlawful acts of Defendant set forth in each of the counts

above, plaintiff Nespresso prays that the Court enter a judgment against Defendant:

       (a) Preliminarily and permanently enjoining Defendant, its agents, servants, employees,

           officers and all persons in active concern and participation with them:

               i.   From using the NESPRESSO Marks or any marks similar thereto in connection

                    with the manufacture, distribution, advertising for sale, promotion or sale of

                    any unauthorized goods or services, including the manufacture, distribution,

                    advertisement, promotion, holding for sale or selling of Defendant’s Infringing

                    Capsule;

              ii.   From using the Original NESPRESSO Capsule Trade Dress or any trade dress

                    similar thereto (including, without limitation, Defendant’s Infringing Capsule

                    Trade Dress) in connection with the manufacture, distribution, advertising for

                    sale, promotion or sale of any unauthorized goods or services, including the

                                                 77
    Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 78 of 81



           manufacture, distribution, advertisement, promotion, holding for sale or selling

           of Defendant’s Infringing Capsule;

    iii.   From using any logo, trade name or trademark that may be calculated to falsely

           represent or that has the effect of falsely representing that the services or

           products of Defendant (including, without limitation, Defendant’s Infringing

           Capsule) are sponsored by, authorized by or in any way associated with the

           Plaintiff Nespresso, the Nespresso brand, and/or any of the NESPRESSO

           Products (including, without limitation, the Original NESPRESSO Capsule);

    iv.    From infringing Plaintiff Nespresso’s exclusively licensed trademarks; or

     v.    From falsely representing itself as being connected with, sponsored by or

           associated with Plaintiff Nespresso or the Nespresso® brand.

(b) Ordering the destruction of all unauthorized goods and materials bearing any copy or

   colorable imitation of the NESPRESSO Marks, Original NESPRESSO Capsule Trade

   Dress, and/or Original NESPRESSO Capsule Packaging Trade Dress.

(c) Pursuant to 15 U.S.C. § 1116(a), ordering Defendant to file with the Court and serve

   upon Nespresso’s counsel, within thirty (30) days after service of the order of

   injunction, a report in writing under oath setting forth in detail the manner and form in

   which Defendant has complied with the injunction.

(d) Finding that, by the acts complained of above, Defendant has infringed Nespresso’s

   exclusively licensed federally NESPRESSO Marks in violation of 15 U.S.C. § 1114.

(e) Finding that, by the acts complained of above, Defendant has infringed Nespresso’s

   Original NESPRESSO Capsule Trade Dress in violation of 15 U.S.C. § 1125(a).




                                        78
    Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 79 of 81



(f) Finding that, by the acts complained of above, Defendant has infringed Nespresso’s

   Original NESPRESSO Capsule Packaging Trade Dress in violation of 15 U.S.C.

   § 1125(a).

(g) Finding that, by the acts complained of above, Defendant has engaged in unfair

   competition, false designation of origin, false association, and/or false endorsement in

   violation of 15 U.S.C. § 1125(a).

(h) Finding that, by the acts complained of above, Defendant has diluted Nespresso’s

   famous Original NESPRESSO Marks in violation of 15 U.S.C. § 1125(c).

(i) Finding that, by the acts complained of above, Defendant has diluted Nespresso’s

   famous Original NESPRESSO Capsule Trade Dress in violation of 15 U.S.C.

   § 1125(c).

(j) Finding that, by the acts complained of above, Defendant has engaged in trademark

   infringement, trade-dress infringement, unfair competition, and passing off in violation

   of New York common law.

(k) Finding that, by the acts complained of above, Defendant has diluted the NESPRESSO

   Marks, the Original NESPRESSO Capsule Trade Dress, and the Original NESPRESSO

   Capsule Packaging Trade Dress, in violation of NEW YORK GENERAL BUSINESS LAW §

   360-l.

(l) Finding that the acts complained of above constitute willful infringement and dilution

   of the NESPRESSO Marks, the Original NESPRESSO Capsule Trade Dress, and the

   Original NESPRESSO Capsule Packaging Trade Dress.

(m) Finding that Defendant’s acts complained of above render this case “exceptional”

   within the meaning of 15 U.S.C. § 1117.



                                        79
    Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 80 of 81



(n) Ordering Defendant to provide Nespresso with a full accounting of all manufacture,

   distribution and sale of products under the NESPRESSO Marks (including, without

   limitation, Defendant’s Infringing Capsule), including all profits derived therefrom.

(o) Ordering Defendant to provide Nespresso with a full accounting of all manufacture,

   distribution and sale of products featuring Defendant’s Infringing Capsule Trade Dress

   (including, without limitation, Defendant’s Infringing Capsule), including all profits

   derived therefrom.

(p) Ordering Defendant to provide Nespresso with a full accounting of all manufacture,

   distribution and sale of products packaging in Defendant’s Infringing Capsule

   Packaging Trade Dress (including, without limitation, Defendant’s Infringing

   Capsule), including all profits derived therefrom.

(q) Ordering Defendant to pay Nespresso:

      i.   Defendant’s profits for sale of the infringing goods offered under the

           NESPRESSO Marks (including, without limitation, Defendant’s Infringing

           Capsule);

     ii.   Defendant’s profits for sale of the infringing goods featuring Defendant’s

           Infringing Capsule Trade Dress (including, without limitation, Defendant’s

           Infringing Capsule);

    iii.   Defendant’s profits for sale of the infringing goods packaged in Defendant’s

           Infringing Capsule Packaging Trade Dress (including, without limitation,

           Defendant’s Infringing Capsule);

    iv.    Treble actual damages in connection with Defendant’s infringement of the

           Nespresso Marks; and



                                        80
Case 1:19-cv-04223 Document 1 Filed 05/09/19 Page 81 of 81
